--------------------------------------------------------------------------------

Exhibit 10.4


LEASE AGREEMENT


Basic Lease Provisions


1.01
Premises:
3551 Plano Parkway, Suite 100, The Colony, Texas 75056



1.02
Lease Term:
The Term of this Lease shall be one hundred twenty (120) months



1.03
Base Rental:
 





Term (Months)


Annual Base Rental Rate/RSF
Monthly Base Rental
1-3
$0.00
$0.00*
4-12
$17.50 NNN
$27,381.67
13-24
$17.50 NNN
$27,381.67
25-36
$18.00 NNN
$28,164.00
37-48
$18.00 NNN
$28,164.00
49-60
$18.50 NNN
$28,946.33
61-72
$18.50 NNN
$28,946.33
73-84
$19.00 NNN
$29,728.67
85-96
$19.00 NNN
$29,728.67
97-108
$19.50 NNN
$30,511.00
109-120
$19.50 NNN
$30,511.00
Description
Amount
Expires
TI Allowance
$300,000
12/31/2017



*In addition to the abatement of Monthly Base Rental during the first three (3)
months of the Term, Landlord shall abate the payment by Tenant of Operating
Expenses and Electrical Expenses during said three (3) month period.


1.04
Base Year:
2017



1.05
Tenant’s Proportionate
Share:
49.24% (based upon a building containing 38,130 rentable square feet)



1.06
Security Deposit:
$0.00 (to be deposited upon Tenant’s execution of this Lease).



1.07
Notice Addresses:
 



Landlord:
 
A&H Properties Partnership
Tenant:
Rave Restaurant Group, Inc
   
510 Regal Row
 
3551 Plano Parkway, Suite 100
   
Dallas, Texas 75247
 
The Colony, Texas 75056



1.08
Exhibits:
Exhibit “1”
Terms and Conditions
   
Exhibit “A”
Premises
   
Exhibit “B”
Land
   
Exhibit “C”
Rules and Regulations
   
Exhibit “D”
Parking
   
Exhibit “E”
Work Letter



In consideration of the mutual covenants and agreements set forth in this Lease,
and other good and valuable consideration, Landlord does hereby demise and lease
to Tenant, and Tenant does hereby lease from Landlord, the Premises upon the
terms and conditions stated in these Basic Lease Provisions and all Exhibits.


EXECUTED this 1st day of Nov, 2016.


Landlord:
Tenant:
   
A&H PROPERTIES PARTNERSHIP
a Texas partnership
RAVE RESTAURANT GROUP, INC.,
a Texas corporation
     
By:
/s/ Ali Khoshgowari
 
By:
/s/ Clinton Coleman
   
Ali Khoshgowari
     
General Partner
Name:
Clinton Coleman
           
Title:
Chief Executive Officer




--------------------------------------------------------------------------------


Exhibit I


TERMS AND CONDITIONS


TABLE OF CONTENTS



   
Page
Section 1.
DEFINITIONS AND BASIC PROVISIONS
1
Section 2.
GRANTING CLAUSE
2
Section 3.
EARLY OCCUPANCY
2
Section 4.
RENTAL
2
Section 5.
USE
2
Section 6.
SERVICES TO BE PROVIDED BY LANDLORD
2
Section 7.
REPAIR AND MAINTENANCE
3
Section 8.
FIRE OR OTHER CASUALTY
3
Section 9.
COMPLIANCE WITH LAWS AND USAGE
4
Section 10.
LIABILITY AND INDEMNITY
4
Section 11.
ADDITIONS AND FIXTURES
4
Section 12.
ASSIGNMENT AND SUBLETTING
5
Section 13.
SUBORDINATION
5
Section 14.
OPERATING EXPENSES
5
Section 15.
EMINENT DOMAIN
7
Section 16.
ACCESS BY LANDLORD
7
Section 17.
LANDLORD’S LIEN
7
Section 18.
DEFAULTS
7
Section 19.
NONWAIVER
9
Section 20.
HOLDING OVER
9
Section 21.
COMMON AREA
9
Section 22.
RULES AND REGULATIONS
9
Section 23.
TAXES
9
Section 24.
INSURANCE
9
Section 25.
PERSONAL LIABILITY
9
Section 26.
NOTICE
10
Section 27.
LANDLORD’S MORTGAGE
10
Section 28.
BROKERAGE.
10
Section 29.
PREPAID RENTAL; SECURITY DEPOSIT; LETTER OF CREDIT
10
Section 30.
HAZARDOUS SUBSTANCES
10
Section 31.
ERISA AND UBTI RESTRICTIONS
10
Section 32.
DISCLAIMER
11
Section 33.
RESERVED RIGHTS
11
Section 34.
MISCELLANEOUS
11
Section 35.
ENTIRE AGREEMENT AND BINDING EFFECT
13
Section 36.
EXHIBITS AND ADDENDA
13



EXHIBIT A
PREMISES
EXHIBIT B
LAND
EXHIBIT C
RULES AND REGULATIONS
EXHIBIT D
PARKING
EXHIBIT E
WORK LETTER




--------------------------------------------------------------------------------


OFFICE LEASE AGREEMENT


1.  DEFINITIONS AND BASIC PROVISIONS.



 
A
“Landlord”:
A&H PROPERTIES PARTNERSHIP,
a Texas general partnership
         
B.
Address of Landlord:
510 Regal Row
     
Dallas, TX 75247
           
Landlord’s Telephone:
214.630.2300
   
Landlord’s Facsimile:
214.630.6932
   
Contact Person:
Ali Khoshgowari
           
With Copies to:
       
Vincent Serafino Geary Waddell Jenevein, PC
     
1601 Elm Street, Suite 4100
     
Dallas, Texas 75201
     
Attn: Kelly R. Fisher
           
With rent checks payable to:
A&H Properties Partnership
         
C.
“Tenant”:
RAVE RESTAURANT GROUP, INC., a Texas corporation
         
D.
Address of Tenant:
3551 Plano Parkway, Suite 100, The Colony, Texas 75056
   
Tenant’s Telephone:
       
Tenant’s Facsimile:
   



E.       “Building”: The structure commonly known as 3551 Plano Parkway and
which is located at 3551 Plano Parkway, The Colony, Texas 75056, on the tract of
land (the “Land”) more particularly described on Exhibit “B” attached hereto and
made a part hereof for all purposes, containing approximately 38,130 rentable
square feet.


F.      “Premises”: Commonly known as Suite 100 and containing approximately
18,776 square feet of rentable area on the first (1st) floor of the Building, as
outlined on the floor plan attached hereto as Exhibit “A” and made a part hereof
for all purposes. Measurement and calculation of rentable area has been
performed in accordance with the Building Owners and Managers Association
standards. Landlord and Tenant hereby stipulate that notwithstanding anything
herein to the contrary, the Premises shall be deemed to consist of approximately
18,776 rentable square feet, and that no shortage or overage in the rentable
square feet of the Premises purported by either party shall be the basis for
changing the number of rentable square feet herein stipulated.


G.      “Rentable area in the Building” shall be 38,130 square feet of rentable
area, unless modified as provided herein.


H.      “Commencement Date” shall mean January 2, 2017. Upon request of either
party hereto, Landlord and Tenant agree to execute and deliver a written
declaration in recordable form expressing the Commencement Date hereof.


L.      “Term”: Commencing on the Commencement Date and ending one hundred
twenty (120) months after the Commencement Date, plus any partial calendar month
following the Commencement Date, unless sooner terminated as provided herein. In
addition, so long as Tenant is not in default of this Lease, Tenant shall have
the right to extend the Term of this Lease for a period of sixty (60) additional
months (the “Renewal Term”) upon delivery of written notice to Landlord no later
than twelve (12) months prior to the expiration of the original Term. In the
event Tenant properly and timely exercises Tenant’s right to the Renewal Term,
Landlord and Tenant shall mutually agree upon the market Base Rental for such
Renewal Term. In the event Landlord and Tenant cannot agree upon the Base Rental
for the Premises within sixty (60) days following Tenant’s notice of exercise to
Landlord, the appraisal process below shall be deemed to have been implemented
by Tenant. Once the appraisal process is implemented, Landlord and Tenant shall
each appoint, by written notice to the other, a licensed real estate broker who
has had, within the immediately preceding seven (7) years, at least five (5)
years of commercial office building leasing experience in the Dallas, Texas
area, or a licensed real estate appraiser who has had, within the immediately
preceding seven (7) years, at least five (5) years of commercial office
appraisal experience in the Dallas, Texas area, neither of which broker or
appraiser shall have a conflict of interests in representing either Landlord or
Tenant. If either party fails to appoint such a real estate broker/appraiser
within ten (10) days following the expiration of the fifteen (15) day period
within which Landlord and Tenant tried to agree on the market Base Rental, then
the broker/appraiser who is appointed shall select the second broker/appraiser.
Such two broker/appraisers shall proceed to determine the market Base Rental
using the factors as described above. If such two broker/appraisers are unable
to agree upon a market Base Rental then they shall jointly appoint a third
licensed appraiser meeting the required qualifications and the market Base
Rental shall be that amount upon which any two of such three broker/appraisers
agree. The market Base Rental, as determined by the process described
hereinabove shall be binding on both Landlord and Tenant. Each party shall have
the responsibility for paying the broker/appraiser who was, or who should have
been, appointed by such party, and each shall pay one-half (½) of the costs and
expenses of the third broker/appraiser if one is appointed.


J.       “Base Rental”:As set forth in Section 1.03 of the Basic Lease
Provisions.


Each such monthly installment shall be due and payable on the first day of each
calendar month, monthly in advance without demand and without setoff or
deduction whatsoever.


K.      “Prepaid Rental”: $0.00, to be applied to the first accruing monthly
installment of Base Rental and Operating Expenses.


L.      “Security Deposit”: As set forth in Section 1.06 of the Basic Lease
Provisions.


M.      “Permitted Use”: The Premises shall be used only for general office and
permitted test kitchen purposes.


N.      “Common Area”: That part of the Building and other improvements now or
hereafter placed, constructed or erected on the land on which the Building is
located (the “Land”) designated by Landlord from time to time for the common use
of all tenants, including among other facilities, sidewalks, service corridors,
curbs, truckways, loading areas, private streets and alleys, lighting
facilities, mechanical and electrical rooms, janitors’ closets, halls, lobbies,
delivery passages, elevators, drinking fountains, meeting rooms, public toilets,
parking areas and garages, decks and other parking facilities, landscaping, and
other common rooms and common facilities.


1

--------------------------------------------------------------------------------


O.       “Prime Rate”: The rate published as such by The Wall Street Journal,
Southwest Edition, (or its successor or assign) in its listing of “Money Rates”.


P.       “Broker”: CBRE, Inc. (Landlord’s broker) and Square Foot, Inc.
(Tenant’s Broker).


Q.      “Base Operating Expenses Rate”: The Actual Operating Expenses Rate for
the 2017 calendar year.


R.      “Base Year”: As set forth in Section 1.04 of the Basic Lease Provisions.


S.      “Project” shall mean the Building, the parking facilities, parking
garage and other structures (if any), improvements, landscaping, fixtures,
appurtenances and other common areas now and hereafter placed, constructed or
erected on the tract of land which is described on Exhibit “B”.


Each of the foregoing definitions and basic provisions shall be construed in
conjunction with the references thereto contained in the other provisions of
this Lease and shall be limited by such other provisions. Each reference in this
Lease to any of the foregoing definitions and basic provisions shall be
construed to incorporate each term set forth above under such definition or
provision.


2.  GRANTING CLAUSE. Landlord, in consideration of the covenants and agreements
to be performed by Tenant and upon the terms and conditions hereinafter stated,
does hereby lease, demise and let unto Tenant, and Tenant does hereby lease from
Landlord, the Premises specified in Section 1.F. hereof to have and to hold for
the Term of this Lease, as specified in Section 1.I. hereof.


3.  EARLY OCCUPANCY. Upon Landlord’s written consent, Tenant may occupy the
Premises prior to the Commencement Date. Such early occupancy of the Premises by
Tenant prior to the Commencement Date shall be subject to all of the terms and
provisions of this Lease excepting only those requiring the payment of Base
Rental or Tenant’s Proportionate Share of Actual Operating Expenses (as such
term is defined below) during such early occupancy period. However, Tenant shall
be obligated to pay Tenant’s Share of Electrical Costs (as such term is defined
below) during such early occupancy period.


Notwithstanding the foregoing, if this Lease is executed before the Premises
becomes vacant, or if any present tenant or occupant of the Premises holds over
and Landlord cannot acquire possession thereof prior to the Commencement Date,
then Landlord shall not be deemed in default hereunder, and Tenant agrees to
accept possession of the Premises at such time as Landlord is able to tender the
same and, in such event, the date of such tender by Landlord shall be deemed to
be the Commencement Date, and Landlord hereby waives the payment of rental and
other charges covering any period prior to the date of such tender.


4.  RENTAL. As rental for the lease and use of the Premises, Tenant will pay
Landlord or Landlord’s assigns, at the address of Landlord specified in Section
1.B. hereof, without demand and without deduction, abatement or setoff (except
as otherwise expressly provided for herein), the Base Rental in the manner
specified in Section l.J. hereof, in lawful money of the United States. If the
Term of this Lease does not commence on the first day of a calendar month,
Tenant shall pay to Landlord in advance a pro rata part of such sum as rental
for such first partial month. Tenant shall not pay any installment of rental
more than one (1) month in advance. All past due installments of rental or other
payment specified herein shall bear interest at the highest lawful rate per
annum from the date due until paid.


In addition, Tenant hereby acknowledges that late payment of rent and other sums
due hereunder will cause Landlord to incur costs and other financial hardships
not contemplated by this Lease, the exact amount of which will be difficult to
ascertain. Such costs include, but are not limited to, processing and accounting
charges and late charges which may be imposed on Landlord by the terms of any
mortgage or trust deed covering the Building. Accordingly, if any installment of
rent or any other sum due from Tenant shall not be received by Landlord or
Landlord’s designee within ten (10) days after such amount shall be due, Tenant
shall pay to Landlord a late charge equal to ten percent (10%) of such overdue
amount. The parties hereby agree that such late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of late payment
by Tenant. Acceptance of such late charge by Landlord shall in no event
constitute a waiver of Tenant’s default with respect to such overdue payment,
nor be construed as liquated damages, nor prevent Landlord from exercising any
of the other rights an remedies granted hereunder. The failure of Tenant to pay
such charge as herein stated shall, at Landlord’s option, be an Event of Default
hereunder.


If Tenant fails to timely pay two (2) consecutive installments of Base Rental,
or other payment specified herein, or any combination thereof, Landlord may
require Tenant to pay (in addition to any interest) Base Rental and other
payments specified herein (as estimated by Landlord, if necessary) quarterly in
advance, and, in such event, all future payments shall be made on or before the
due date in cash or by cashier’s check or money order, and the delivery of
Tenant’s personal or corporate check shall no longer constitute payment thereof.
Any acceptance of Tenant’s personal or corporate check thereafter by Landlord
shall not be construed as a waiver of the requirement that such payments be made
in cash or by cashier’s check or money order. Any amount so estimated by
Landlord and paid by Tenant shall be adjusted promptly after actual figures
become available and paid or credited to Landlord or Tenant, as the case may be.


5.  USE. Tenant shall use the Premises solely for the Permitted Use specified in
Section l.M. hereof and for no other business or purpose. Tenant shall be
responsible to contract directly and pay at Tenant’s sole cost and expense with
the service provider for telephone service, cable/telecommunications service and
alarm system installation and monitoring. In addition, Tenant shall be
responsible for the cost of all other utilities consumed at the Premises.


6.  SERVICES TO BE PROVIDED BY LANDLORD.


A.      Subject to the rules and regulations hereinafter referred to, Landlord
shall furnish Tenant, at Landlord’s expense, while Tenant is occupying the
Premises and is not in default hereunder, the following services during the Term
of this Lease:


(1)     Air conditioning and heating in season, at such times as Landlord
normally furnishes such services to other tenants in the Building, and at such
temperatures and in such amounts as are considered by Landlord to be standard,
but such service on Saturday afternoons, Sundays and holidays to be furnished
only upon the request of Tenant, who shall bear the cost thereof. Tenant
acknowledges that such service and temperature may be subject to change by
local, county, state or federal regulation. Whenever machines or equipment that
generate abnormal heat are used in the Premises which affect the temperature
otherwise maintained by the air conditioning system, Landlord shall have the
right to install supplemental air conditioning in the Premises, and the cost
thereof, including the cost of installation, operation, use and maintenance,
shall be paid by Tenant to Landlord as additional rental upon demand.


(2)     Water at those points of supply provided for general use.


2

--------------------------------------------------------------------------------


(3)     Landlord shall not provide janitor service to the Premises, which
janitor service shall be contracted for by Tenant at Tenant’s sole cost and
expense; however, Tenant shall pay the additional costs attributable to the
cleaning of improvements within the Premises other than building standard
improvements if determined to be reasonably necessary by Landlord.


(4)     Elevators for ingress to and egress from the Building as may in the
judgment of Landlord be reasonably required. Landlord may reasonably limit the
number of elevators in operation after usual and customary business hours and on
Saturday afternoons, Sundays and legal holidays.


(5)     Proper facilities to furnish sufficient electrical power for building
standard lighting, personal computers and other machines of similar low
electrical consumption, but not including electricity required for electronic
data processing equipment, special lighting in excess of building standard, or
any other item of electrical equipment which singly consumes more than 0.25
kilowatts per hour at rated capacity or requires a voltage other than 120 volts
single phase. Landlord shall have the right at any time and from time to time
during the Term of this Lease to install equipment within the Premises for the
purpose of measuring or estimating Tenant’s electrical usage therein.


(6)     As an Operating Expense, upon Tenant’s request, Landlord shall purchase
and install replacement lamps of types generally commercially available
(including, but not limited to, incandescent and fluorescent) used in the
Premises.


B.     Landlord’s obligations to furnish services under Section 6.A. shall be
subject to the rules and regulations of the supplier of such services and
governmental rules and regulations. No interruption or malfunction of any of
such services shall constitute an eviction or disturbance of Tenant’s use and
possession of the Premises or the Building or a breach by Landlord of any of
Landlord’s obligations hereunder or render Landlord liable for damages or
entitle Tenant to be relieved from any of Tenant’s obligations hereunder
(including the obligation to pay rental) or grant Tenant any right of setoff or
recoupment. In the event of any such interruption, however, Landlord shall use
reasonable diligence during normal business hours to restore such service or
cause same to be restored in any circumstances in which such restoration is
within the reasonable control of Landlord and the interruption was not caused in
whole or in part by Tenant’s fault


C.    Without limiting the generality of the immediately preceding paragraphs,
Tenant acknowledges that LANDLORD MAKES NO REPRESENTATION OR WARRANTY REGARDING
WHETHER OR NOT LANDLORD WILL PROVIDE SECURITY SERVICES, OR IF SO, WHAT FORM OF
SECURITY SERVICES WILL BE PROVIDED.


7.   REPAIR AND MAINTENANCE.


A.      Landlord shall, except as may be provided elsewhere herein, maintain the
structural portions of the Building, the Building systems and the Common Area of
the Building in a manner consistent with comparable buildings within the
vicinity of the Building. Landlord shall, at Landlords sole cost and expense,
make necessary repairs of damage to the Building corridors, lobby, replacement
of roof, structural members of the Building and equipment used to provide the
services referred to in Section 6 hereof, unless any such damage is caused in
whole or in part by negligence of Tenant, or Tenant’s agents or employees, in
which event Tenant shall bear the cost of such repairs. Tenant shall promptly
give Landlord notice of any damage in the Premises requiring repair by Landlord,
as aforesaid. Unless otherwise stipulated herein, Landlord shall not be required
to make any improvements or repairs of any kind or character on the Premises
during the Lease Term.


B.      Tenant shall maintain the Premises in a clean, attractive, safe,
operable condition and in good repair, except as to damage required to be
repaired by Landlord, as provided in Section 7.A. hereof Tenant shall not commit
or allow any waste or damage to be committed on any portion of the Premises or
Building. Tenant shall not in any manner deface or injure the Premises or the
Building but shall, at its sole cost and expense, maintain the Premises and make
all needed repairs and replacements, including, without limitation, replacement
or repair of all fixtures installed by Tenant and all plate glass, walls,
carpeting and other floor covering placed or found therein. Tenant shall repair
or replace, at Tenant’s cost and expense, any damage done to the Premises, the
Building, and the Common Area, or any part thereof, arising out of or in
connection with the use of the Premises, the Building, and/or the Common Area by
Tenant, Tenant’s agents, employees, invitees, visitors, and Tenant agrees to
restore the Premises, the Building, and the Common Area to the same or as good a
condition as it was prior to such damage. All repairs and replacements shall be
effected in compliance with all building and fire codes and other applicable
laws and regulations. If Tenant fails to make such repairs or replacements
within thirty (30) days after delivery of notice to Tenant, Landlord may, at its
option, make the repairs or replacements, and Tenant shall pay the cost thereof
to Landlord within thirty (30) days after Landlord has delivered to Tenant an
invoice thereof. Any repairs required to be made by Tenant to the mechanical,
electrical, sanitary, heating, ventilating, air conditioning or other system of
the Building shall be performed only by contractor(s) designated by Landlord and
only upon the prior written approval of Landlord as to the work to be performed
and materials to be furnished in connection therewith. Any other repairs in or
to the Building, the Complex, and the facilities and systems thereof for which
Tenant is responsible shall be performed by Landlord at Tenant’s expense; but
Landlord may, at Landlord’s option, before commencing any such work or at any
time thereafter, require Tenant to furnish to Landlord such security, in form
(including, without limitation, a bond issued by a corporate surety licensed to
do business in the state in which the Building is situated) and in such amount
as Landlord shall deem necessary to assure the payment for such work by Tenant.
Upon the expiration of the Term of this Lease, Tenant shall surrender and
deliver up the Premises with all improvements located thereon (except as
provided in Section ll .B. hereof) to Landlord broom-clean and in the same
condition in which they existed at the commencement of the Lease, excepting only
ordinary wear and tear and damage arising from any cause not required to be
repaired by Tenant, failing which Landlord may restore the Premises to such
condition, and Tenant shall pay the cost thereof


C.      This Section 7 shall not apply in the case of damage or destruction by
fire or other casualty which is covered by insurance maintained by Landlord on
the Building (as to which Section 8 hereof shall apply), or damage resulting
from an eminent domain taking (as to which Section 15 hereof shall apply).


8.   FIRE AND OTHER CASUALTY.


A.     Tenant shall give prompt written notice to Landlord of any damage caused
to the Premises by fire or other casualty.


B.     In the event the Premises or any portion of the Building shall be damaged
or destroyed by fire or casualty, Landlord shall have the election to terminate
this Lease or to repair and reconstruct the Premises and the Building to
substantially the same condition to which it existed prior to such damage or
destruction, except that Landlord shall not be required to rebuild, repair or
replace any part of the partitions, fixtures, furniture, equipment, and other
improvements which may have been installed by Tenant or other tenants within the
Building. Landlord’s obligation to rebuild and repair under this Section 8 shall
in any event be limited to the extent of insurance proceeds available to
Landlord for such restoration.


C.     Tenant agrees that during any period of reconstruction or repair of the
Premises it will continue the operation of its business within the Premises to
the extent practicable. During the period from the occurrence of the casualty
until Landlord’s repairs are completed, the Base Rental shall be reduced to such
extent as may be fair and reasonable under the circumstances; however, there
shall be no abatement of the other charges provided for herein. If Landlord has
elected to repair and restore the Premises, this Lease shall continue in full
force and effect and such repairs shall be made within a reasonable time
thereafter, subject to delays arising from shortages of labor or material, acts
of God, war or other conditions beyond Landlord’s reasonable control.


3

--------------------------------------------------------------------------------


D.     In the event that this Lease is terminated as herein permitted, Landlord
shall refund to Tenant the prepaid rental (unaccrued as of the date of damage or
destruction) less any sum then owing Landlord by Tenant. If Landlord has elected
to repair and reconstruct the Premises, then the Term of this Lease shall be
extended by a period of time equal to the period of such repair and
reconstruction. Any insurance which may be carried by Landlord or Tenant against
loss or damage to the Building or to the Premises shall be for the sole benefit
of the party carrying such insurance under its control, and it is understood
that Landlord shall in no event be obligated to carry insurance on Tenant’s
contents. Tenant shall use proceeds from insurance carried by Tenant to repair
and restore Tenant’s property.


E.     If the Premises or any other portion of the Building be damaged by fire
or other casualty resulting from the fault or negligence of Tenant or any of
Tenants agents, employees, or invitees, the Base Rent shall not be diminished
during the repair of such damage, and Tenant shall be liable to Landlord for the
cost and expense of the repair and restoration of the Building caused thereby to
the extent such cost and expense is not covered by insurance proceeds.


9.   COMPLIANCE WITH LAWS AND USAGE. Tenant, at Tenant’s own expense, (a) shall
comply with all federal, state, municipal, fire underwriting and other laws,
ordinances, orders, rules and regulations applicable to the Premises and the
business conducted therein by Tenant, (b) shall not engage in any activity which
would cause Landlord’s fire and extended coverage insurance to be cancelled or
the rate therefor to be increased (or, at Landlord’s option, Tenant shall pay
any such increase to Landlord immediately upon demand as additional rental in
the event of such rate increase by reason of such activity), (c) shall not
commit, and shall cause Tenant’s agents, employees and invitees not to commit,
any act which is a nuisance or annoyance to Landlord or to other tenants, or
which might, in the exclusive judgment of Landlord, damage Landlord’s goodwill
or reputation, or tend to injure or depreciate the Building, (d) shall not
commit or permit waste in the Premises or the Building, (e) shall comply with
rules and regulations from time to time promulgated by Landlord applicable to
the Premises and/or the Building, (f) shall not paint, erect or display any
sign, advertisement, placard or lettering which is visible in the corridors or
lobby of the Building or from the exterior of the Building without Landlord’s
prior written approval, and (g) shall not occupy or use, or permit any portion
of the Premises to be occupied or used, for any business or purpose other than
the Permitted Use specified in Section I.M. hereof. If a controversy arises
concerning Tenant’s compliance with any federal, state, municipal or other laws,
ordinances, orders, rules or regulations applicable to the Premises and the
business conducted therein by Tenant, Landlord may retain consultants of
recognized standing to investigate Tenant’s compliance. If it is determined that
Tenant has not complied as required, Tenant shall reimburse Landlord on demand
for all consulting and other costs incurred by Landlord in such investigation.
Landlord and Tenant acknowledge that, in accordance with the provisions of the
Americans with Disabilities Act of 1990 and the Texas Elimination of
Architectural Barriers Act, each as amended from time to time, and all
regulations and guidelines issued by authorized agencies with respect thereto
(collectively, the “ADA” and the “EAB”, respectively), responsibility for
compliance with the terms and conditions of Title III of the ADA and the EAB may
be allocated as between Landlord and Tenant. Notwithstanding anything to the
contrary contained in the Lease, Landlord and Tenant agree that the
responsibility for compliance with the ADA and the EAB shall be allocated as
follows: (i) Tenant shall be responsible for compliance with the provisions of
Title III of the ADA and with the provisions of the EAB with respect to the
Premises, including restrooms within the Premises, and (ii) Landlord shall be
responsible for compliance with the provisions of Title III of the ADA and with
the provisions of the EAB with respect to the exterior of the Building, parking
areas, sidewalks and walkways, and any and all areas appurtenant thereto,
together with all common areas of the Building not included within the Premises.
The allocation of responsibility for ADA and EAB compliance between Landlord and
Tenant, and the obligations of Landlord and Tenant established by such
allocations, shall supersede any other provisions of the Lease that may
contradict or otherwise differ from the requirements of this Section.


10.  LIABILITY AND INDEMNITY.


A.     Tenant agrees to indemnify and save Landlord harmless from all claims
(including costs and expenses of defending against such claims) arising or
alleged to arise from any act or omission of Tenant or Tenant’s agents,
employees, contractors, or arising from any injury to any person or damage to
the property of any person occurring during the Term of this Lease in or about
the Premises. Tenant agrees to use and occupy the Premises and other facilities
of the Building at Tenant’s own risk and hereby releases Landlord, Landlord’s
agents or employees, from all claims for any damage or injury to the full extent
permitted by law, REGARDLESS OF CAUSE OR ORIGIN, INCLUDING NEGLIGENCE OF
LANDLORD, ITS AGENTS, OFFICERS, OR EMPLOYEES BUT EXCEPTING THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF LANDLORD, ITS AGENTS, OFHCERS, OR EMPLOYEES.


B.     Tenant waives any and all rights of recovery, claim, action, or cause of
action, against Landlord, its agents, officers, or employees, for any loss or
damage that may occur to the Premises, or any improvements thereto, or the
Building, or any improvements thereto, or any personal property of such party
therein, by reason of fire, the elements, or any other cause which could be
insured against under the terms of standard fire and extended coverage insurance
policies, REGARDLESS OF CAUSE OR ORIGIN, INCLUDING NEGLIGENCE OF LANDLORD, ITS
AGENTS, OFFICERS, OR EMPLOYEES BUT EXCEPTING THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LANDLORD, ITS AGENTS, OFFICERS, OR EMPLOYEES, and Tenant covenants
that no insurer shall hold any right of subrogation against Landlord and all
such insurance policies shall be amended or endorsed to reflect such waiver of
subrogation.


C.     Tenant, to the extent permitted by law, waives all claims Tenant may have
against Landlord, and against Landlord’s agents and employees for injury to
person or damage to or loss of property sustained by Tenant or by any occupant
of the Premises, or by any other person, resulting from any part of the Building
or any equipment or appurtenances becoming out of repair, or resulting from any
accident in or about the Building or resulting directly or indirectly from any
act or neglect of any tenant or occupant of any part of the Building or of any
other person, REGARDLESS OF CAUSE OR ORIGIN, INCLUDING NEGLIGENCE OF LANDLORD,
ITS AGENTS, OFFICERS, OR EMPLOYEES, unless such damage is a result of the gross
negligence or willful misconduct of Landlord, or Landlord’s agents or employees.
If any damage results from any act or neglect of Tenant, Landlord may, at
Landlord’s option, repair such damage, and Tenant shall thereupon pay to
Landlord the total cost of such repair. All personal property belonging to
Tenant or any occupant of the Premises that is in or on any part of the Building
shall be there at the risk of Tenant or of such other person only, and Landlord,
Landlord’s agents and employees shall not be liable for any damage thereto or
for the theft or misappropriation thereof, REGARDLESS OF CAUSE OR ORIGIN,
INCLUDING NEGLIGENCE OF LANDLORD, ITS AGENTS, OFFICERS, OR EMPLOYEES, unless
such damage, theft or misappropriation is a result of the gross negligence or
willful misconduct of Landlord or Landlord’s agents or employees. Tenant agrees
to indemnify and hold Landlord harmless from and against any and all loss, cost,
claim and liability (including reasonable attorneys’ fees) for injuries to all
persons and for damage to or loss of property occurring in or about the
Building, due to any act or negligence or default under this Lease by Tenant,
Tenant’s contractors, agents or employees.


D.     Landlord hereby indemnifies and holds Tenant harmless from and against
any and all claims, demands, liabilities, and expenses, including attorneys’
fees, arising from (i) the breach of this Lease by Landlord. In the event any
action or proceeding shall be brought against Tenant by reason of any such
claim, Landlord shall defend the same at Landlord’s expense by counsel
reasonably satisfactory to Tenant.


11.  ADDITIONS AND FIXTURES.


A.     Tenant will make no alteration, change, improvement, repair, replacement
or physical addition in or to the Premises without the prior written consent of
Landlord. If such prior written consent of Landlord is granted, the work in such
connection shall be at Tenant’s expense but by workmen of Landlord or by workmen
and contractors approved in advance in writing by Landlord and in a manner and
upon terms and conditions and at times satisfactory to and approved in advance
in writing by Landlord. In any instance where Landlord grants such consent,
Landlord may grant such consent contingent and conditioned upon Tenant’s
contractors, laborers, materialmen and others furnishing labor or materials for
Tenant’s job working in harmony and not interfering with any labor utilized by
Landlord, Landlord’s contractors or mechanics or by any other tenant or such
other tenant’s contractors or mechanics; and if at any time such entry by one
(1) or more persons furnishing labor or materials for Tenant’s work shall cause
disharmony or interference for any reason whatsoever without regard to fault,
the consent granted by Landlord to Tenant may be withdrawn at any time upon
written notice to Tenant.


4

--------------------------------------------------------------------------------


B.     Tenant, if Tenant so elects, may remove Tenant’s trade fixtures, office
supplies and movable office furniture and equipment not attached to the Building
provided (i) such removal is made prior to the expiration of the Term of this
Lease, (ii) Tenant is not in default of any obligation or covenant under this
Lease at the time of such removal, and (iii) Tenant promptly repairs all damage
caused by such removal. All other property at the Premises and any alteration or
addition to  the Premises (including wall-to-wall carpeting, paneling or other
wall covering) and any other article attached or affixed to the floor, wall or
ceiling of the Premises shall become the property of Landlord shall be in good
condition, normal wear and tear excepted, and shall remain upon and be
surrendered with the Premises as part thereof at the expiration of the Term of
this Lease, Tenant hereby waiving all rights to any payment or compensation
therefor. If, however, Landlord so requests in writing, Tenant will, prior to
the termination of this Lease, remove in a good and workmanlike manner any and
all alterations, additions, fixtures, equipment and property placed or installed
by Tenant in the Premises and will repair any damage occasioned by such removal.


12.  ASSIGNMENT AND SUBLETTING.


A.     Neither Tenant nor Tenant’s legal representatives or successors in
interest by operation of law or otherwise shall assign this Lease or sublease
the Premises or any part thereof or mortgage, pledge or hypothecate its
leasehold interest or grant any concession or license within the Premises
without the prior express written permission of Landlord, such written
permission not to be unreasonably, withheld, conditioned delayed and any attempt
to do any of the foregoing without the prior express written permission of
Landlord shall be void and of no effect. In the event Tenant requests Landlord’s
prior express permission as to any such assignment, sublease or other
transaction, Landlord shall have the right and option, as of the requested
effective date of such assignment, sublease or other transaction (but no
obligation), to cancel and terminate this Lease as to the portion of the
Premises with respect to which Landlord has been requested to permit such
assignment, sublease or other transaction, and if Landlord elects to cancel and
terminate this Lease as to the aforesaid portion of the Premises, then the
rental and other charges payable hereunder shall thereafter be proportionately
reduced. In the event of any such attempted assignment or attempted sublease, or
should Tenant, in any other nature of transaction, permit or attempt to permit
anyone to occupy the Premises (or any portion thereof) without the prior express
written permission of Landlord, Landlord shall thereupon have the right and
option to cancel and terminate this Lease effective upon ten (10) days’ notice
to Tenant given by Landlord at any time thereafter either as to the entire
Premises or as to only the portion thereof which Tenant shall have attempted to
assign or sublease or otherwise permitted some other party’s occupancy without
Landlord’s prior express written permission, and if Landlord elects to cancel
and terminate this Lease as to the aforesaid portion of the Premises, then the
rental and other charges payable hereunder shall thereafter be proportionately
reduced. This prohibition against assignment or subletting shall be construed to
include a prohibition against any assignment or subletting by operation of law.


B.     Notwithstanding that the prior express written permission of Landlord to
any of the aforesaid transactions may have been obtained, the following shall
apply:


(1)     In the event of an assignment, contemporaneously with the granting of
Landlord’s aforesaid consent, Tenant shall cause the assignee to expressly
assume in writing and agree to perform all of the covenants, duties and
obligations of Tenant hereunder, and such assignee shall be jointly and
severally liable therefor along with Tenant; Tenant shall further cause such
assignee to grant Landlord an express first and prior contract lien and security
interest in the manner hereinafter stated as applicable to Tenant;


(2)    In any case where Landlord consents to an assignment, sublease, grant of
a concession or license or mortgage, pledge or hypothecation of the leasehold,
the undersigned Tenant will nevertheless remain directly and primarily liable
for the performance of all of the covenants, duties and obligations of Tenant
hereunder (including, without limitation, the obligation to pay all rental and
other sums herein provided to be paid), and Landlord shall be permitted to
enforce the provisions of this Lease against the undersigned Tenant and/or any
assignee, sublessee, concessionaire, licensee or other transferee without demand
upon or proceeding in any way against any other person; and


(3)     If the rental due and payable by a sublessee under any such permitted
sublease (or a combination of the rental payable under such sublease plus any
bonus or other consideration therefor or incident thereto) exceeds the
hereinabove provided rental payable under this Lease, or if with respect to a
permitted assignment, permitted license or other transfer by Tenant permitted by
Landlord, the consideration payable to Tenant by the assignee, licensee or other
transferee exceeds the rental payable under this Lease, then Tenant shall be
bound and obligated to pay Landlord fifty percent (50%) such excess rental and
other excess consideration within ten (10) days following receipt thereof by
Tenant from such sublessee, assignee, licensee or other transferee, as the case
might be.


C.     Consent by Landlord to a particular assignment or sublease or other
transaction shall not be deemed a consent to any other or subsequent
transaction. If this Lease is assigned, or if the Premises are subleased
(whether in whole or in part), or in the event of the mortgage, pledge or
hypothecation of the leasehold interest or grant of any concession or license
within the Premises without the prior express written permission of Landlord, or
if the Premises are occupied in whole or in part by anyone other than Tenant
without the prior express written permission of Landlord, then Landlord may
nevertheless collect rental and other charges from the assignee, sublessee,
mortgagee, pledgee, party to whom the leasehold interest was hypothecated,
concessionaire or licensee or other occupant and apply the net amount collected
to the rental and other charges payable hereunder, but no such transaction or
collection of rental and other charges or application thereof by Landlord shall
be deemed a waiver of these provisions or a release of Tenant from the further
performance by Tenant of Tenant’s covenants, duties and obligations hereunder.


13.  SUBORDINATION. Tenant accepts this Lease subject and subordinate to any
ground lease, mortgage, deed of trust or other lien presently existing or
hereafter placed upon the Premises or upon the Building or any part thereof, and
to any renewals, modifications, extensions and refinancings thereof, which might
now or hereafter constitute a lien upon the Building or any part thereof, and to
zoning ordinances and other building and fire ordinances and governmental
regulations relating to the use of the Premises, but Tenant agrees that any such
ground lessor, mortgagee and/or beneficiary of any deed of trust or other lien
(“Landlord’s Mortgagee”) and/or Landlord shall have the right at any time to
subordinate such ground lease, mortgage, deed of trust or other lien to this
Lease on such terms and subject to such conditions as such Landlord’s Mortgagee
may deem appropriate in its discretion. Upon demand Tenant agrees to execute
such further instruments subordinating this Lease, as Landlord may request, and
such nondisturbance and attornment agreements, as any such Landlord’s Mortgagee
shall request, in form satisfactory to Landlord’s Mortgagee. In the event that
Tenant shall fail to execute any such instrument within ten (10) days after
requested, Tenant hereby irrevocably appoints Landlord as Tenant’s
attorney-in-fact to execute such instrument in Tenant’s name, place and stead,
it being stipulated by Landlord and Tenant that such agency is coupled with an
interest in Landlord and is, accordingly, irrevocable. Upon foreclosure of the
Building or upon acceptance of a deed in lieu of such foreclosure, Tenant hereby
agrees to attorn to the new owner of such property after such foreclosure or
acceptance of a deed in lieu of foreclosure, if so requested by such new owner
of the Building.


14.  OPERATING EXPENSES & ELECTRICAL EXPENSES.


A.     For purposes of this Section 14, the following definitions and
calculations shall apply:


5

--------------------------------------------------------------------------------


(1)     The term “Project” shall mean the Building, the parking facilities,
parking garage and other structures, improvements, landscaping, fixtures,
appurtenances and other common areas now and hereafter placed, constructed or
erected on the tract of land which is described on Exhibit “B”,


(2)    The term “Operating Expenses” shall mean all reasonable expenses, costs
and disbursements of every kind and nature which Landlord shall pay or become
obligated to pay because of or in connection with the ownership, operation,
maintenance, repair, replacement, protection and security of the Project,
determined on an accrual basis in accordance with generally accepted accounting
principles, including, without limitation, the following:


(i)   Salaries and wages of all employees of Landlord and/or Landlord’s agents
(whether paid directly by Landlord itself or reimbursed by Landlord to such
other party) engaged in the operation, maintenance, leasing, and security of the
Project and personnel who may provide traffic control relating to ingress and
egress to the parking areas of the Building to the surrounding public streets,
All taxes, insurance and benefits for the employees providing these services are
also included (including pension, retirement and fringe benefits);


(ii)   Cost of all supplies and materials used in the operation and maintenance
of the Project;


(iii)   Cost of all water, gas and sewage service supplied to, and all heating,
lighting, air conditioning and ventilating of, the Project;


(iv)  Cost of all maintenance, janitorial and service agreements for the Project
and the equipment therein, including, without limitation, alarm service, parking
facilities, window cleaning, janitorial service, landscaping, fire protection,
sprinklers, traffic control, security services, and elevator maintenance;


(v)   Cost of all insurance relating to the Project, including the cost of
casualty, rental and liability insurance applicable to the Project and
Landlord’s personal property used in connection therewith;


(vi)  All taxes, assessments and governmental charges (foreseen or unforeseen,
general or special, ordinary or extraordinary) whether federal, state, county or
municipal and whether levied by taxing districts or authorities presently taxing
the Project or by others subsequently created or otherwise, and any other taxes
and assessments attributable to the Project or its operation, and all taxes of
whatsoever nature that are imposed in substitution for or in lieu of any of the
taxes, assessments or other charges herein defined, including Landlord’s margin
taxes; provided, It is agreed that Tenant will be responsible for ad valorem
taxes on its personal property and on the value of leasehold improvements to the
extent that the same exceed standard Building allowances,


(vii)  Cost of repairs and general maintenance, including, without limitation,
reasonable depreciation charges applicable to all equipment used in repairing
and maintaining the Project, but specifically excluding repairs and general
maintenance paid by proceeds of insurance or by Tenant or by other third
parties;


(viii)  Cost of capital improvement items, including installation thereof, which
are acquired primarily for the purpose of reducing Operating Expenses; and
capital improvements that are required to comply with any governmental law or
regulation; provided, however, capital expenditures relating to replacement of
the roof or parking lot shall not be considered an Operating Expense (although
repairs and maintenance of the roof and parking lot shall be deemed an Operating
Expense),


(ix)   Reasonable management fees paid by Landlord to third parties or
management companies owned by, or management divisions of, Landlord, not to
exceed the then prevailing market rate for the management of high quality class
A office buildings comparable to the Project. The current management fee for
operation of the Project shall be four (4.00%) of the total Operating Expenses
and Base Rental for the Project, and such management fee shall not exceed 4% of
the total Operating Expenses during the Term,


To the extent that any Operating Expenses are attributable to the Project and
other projects of Landlord, a fair and reasonable allocation of such Operating
Expenses shall be made between the Project and such other projects,


(3)     The term “Base Operating Expenses Rate” is stipulated to be the rate
specified in Section 1.Q. hereof per square foot of rentable area in the
Premises,


(4)     The term “Actual Operating Expenses” shall mean, with respect to each
calendar year during the Term of this Lease, the actual Operating Expenses for
such year. The term “Actual Operating Expenses Rate” shall mean, with respect to
each calendar year during the Term of this Lease, the Actual Operating Expenses
attributable to each square foot of rentable area in the Building, and shall be
calculated by dividing the Actual Operating Expenses by the total number of
square feet of rentable area in the Building, as specified in Section I.G.
hereof. The term “Tenant’s Proportionate Share of Actual Operating Expenses”
shall mean, with respect to each calendar year during the Term of this Lease, an
amount equal to the product of (i) the positive difference (if any) obtained by
subtracting the Base Operating Expenses Rate from the Actual Operating Expenses
Rate, multiplied by (ii) the weighted average number of square feet of rentable
area in the Premises in such year; provided, however, if the Actual Operating
Expenses Rate is determined on the basis of a partial calendar year, then in
making the foregoing calculation, the Base Operating Expenses Rate shall be
multiplied by a fraction, the numerator of which is the number of days in such
partial calendar year and the denominator of which is 365, and the foregoing
weighted average shall be calculated only on the basis of the portion of such
calendar year covered by the Term of this Lease.


For example, if the Actual Operating Expenses Rate for a calendar year is $8.20
and the Base Operating Expenses Rate is $8.00, and the Premises contains 1,000
square feet of rentable area during the entire calendar year, Tenant’s
Proportionate Share of Actual Operating Expenses is $200.00, calculated as
follows: ($8.20 - $8.00) x 1,000 = $200.00,


B.     If the Actual Operating Expenses Rate during any calendar year is greater
than the Base Operating Expenses Rate, Tenant shall be obligated to pay to
Landlord as additional rental an amount equal to Tenant’s Proportionate Share of
Actual Operating Expenses. To implement the foregoing, Landlord shall provide to
Tenant within one hundred twenty (120) days (or as soon thereafter as reasonably
possible) after the end of the calendar year in which the Commencement Date
occurs, a statement of the Actual Operating Expenses for such calendar year, the
Actual Operating Expenses Rate for such calendar year, and Tenant’s
Proportionate Share of Actual Operating Expenses. If the Actual Operating
Expenses Rate for such calendar year exceeds the Base Operating Expenses Rate,
Tenant shall pay to Landlord, within thirty (30) days after Tenant’s receipt of
such statement, an amount equal to Tenant’s Proportionate Share of Actual
Operating Expenses for such calendar year.


6

--------------------------------------------------------------------------------


C.     Beginning with the Commencement Date of this Lease (or as soon thereafter
as reasonably possible), Landlord shall provide to Tenant a statement of the
projected annual Operating Expenses per square foot of rentable area in the
Project (the “Projected Operating Expenses Rate”), which estimate is currently
$8.32 per rentable square foot per annum. Tenant shall pay to Landlord on the
first day of each month an amount (the “Projected Operating Expenses
Installment”) equal to one-twelfth (1/12) of the product of (i) the positive
difference (if any) obtained by subtracting the Base Operating Expenses Rate
from the Projected Operating Expenses Rate for such calendar year, multiplied by
(ii) the number of square feet of rentable area in the Premises on the first day
of the prior month. Until Tenant has received the statement of the Projected
Operating Expenses Rate from Landlord, Tenant shall continue to pay Projected
Operating Expenses Installments to Landlord in the same amount (if any) as
required for the last month of the prior calendar year. Upon Tenant’s receipt of
such statement of the Projected Operating Expenses Rate, Tenant shall pay to
Landlord, or Landlord shall pay to Tenant (whichever is appropriate), the
difference between the amount paid by Tenant prior to receiving such statement
and the amount payable by Tenant as set forth in such statement. Landlord shall
provide Tenant a statement within one hundred twenty (120) days (or as soon
thereafter as reasonably possible) after the end of each calendar year, showing
the Actual Operating Expenses Rate as compared to the Projected Operating
Expenses Rate for such calendar year. If Tenant’s Proportionate Share of Actual
Operating Expenses for such calendar year exceeds the aggregate of the Projected
Operating Expenses Installments collected by Landlord from Tenant, Tenant shall
pay to Landlord, within thirty (30) days following Tenant’s receipt of such
statement, the amount of such excess. If Tenant’s Proportionate Share of Actual
Operating Expenses for such calendar year is less than the aggregate of the
Projected Operating Expenses Installments collected by Landlord from Tenant,
Landlord shall credit such overpayment to Tenant’s next accruing rental
installments, but if the Lease has expired and there are no existing defaults by
Tenant, Landlord shall pay such overpayment to Tenant, within thirty (30) days
following Tenant’s receipt of such statement, the amount of such excess.
Landlord shall have the right from time to time during each calendar year to
revise the Projected Operating Expenses Rate and provide Tenant with a revised
statement thereof, and thereafter Tenant shall pay Projected Operating Expenses
Installments on the basis of the revised statement. If the Commencement Date of
this Lease is not the first day of a calendar year, or the expiration or
termination date of this Lease is not the last day of a calendar year, then
Tenant’s Proportionate Share of Actual Operating Expenses shall be prorated. The
foregoing adjustment provisions shall survive the expiration or termination of
the Term of this Lease.


D.     Notwithstanding any other provision herein to the contrary, it is agreed
that if the Project is not at least 95% occupied during any calendar year an
adjustment shall be made in computing the Actual Operating Expenses and
Electrical Costs for such year so that the Actual Operating Expenses and
Electrical Costs are computed as though the Project had been at least 95%
occupied during such year. The foregoing adjustment shall be applied only to
Electrical Costs and those items of Actual Operating Expenses which vary with
the level of occupancy of the Project.


15.  EMINENT DOMAIN. If there shall be taken by exercise of the power of eminent
domain during the Term of this Lease any part of the Premises or the Building,
Landlord may elect to terminate this Lease or to continue same in effect. If
Landlord elects to continue this Lease, the rental shall be reduced in
proportion to the area of the Premises so taken, and Landlord shall repair any
damage to the Premises or the Building resulting from such taking. All sums
awarded or agreed upon between Landlord and the condemning authority for the
taking of the interest of Landlord or Tenant, whether as damages or as
compensation, will be the property of Landlord without prejudice, however, to
claims of Tenant against the condemning authority on account of the unamortized
cost of leasehold improvements paid for by Tenant taken by the condemning
authority. If this Lease should be terminated under any provision of this
Section 15, rental shall be payable up to the date that possession is taken by
the condemning authority, and Landlord will refund to Tenant any prepaid
unaccrued rental less any sum then owing by Tenant to Landlord.


16. ACCESS BY LANDLORD. Landlord, Landlord’s agents and employees shall have
access to and the right to enter upon any and all parts of the Premises at any
reasonable time (except in cases of emergency, defined to be any situation in
which Landlord perceives imminent danger of injury to person and/or damage to or
loss of property, in which case Landlord may enter upon any and all parts of the
Premises at any time) to examine the condition thereof, to clean, to make any
repairs, alterations or additions required to be made by Landlord hereunder, to
show the Premises to prospective purchasers or tenants or mortgage lenders
(prospective or current) and for any other purpose deemed reasonable by
Landlord, and Tenant shall not be entitled to any abatement or reduction of
rental by reason thereof.


17. LANDLORD’S LIEN. In addition to the statutory landlord’s lien, Landlord
shall have at all times a valid security interest to secure payment of all
rentals and other sums of money becoming due hereunder from Tenant, and to
secure payment of any damages or loss which Landlord may suffer by reason of the
breach by Tenant of any covenant, agreement or condition contained herein, upon
all goods, wares, equipment, fixtures, furniture, improvements and other
personal property of Tenant presently, or which may hereafter be, situated in
the Premises, and all proceeds therefrom, and such property shall not be removed
therefrom without the consent of Landlord until all arrearages in rental as well
as any and all other sums of money then due to Landlord hereunder shall first
have been paid and discharged and all the covenants, agreements and conditions
hereof have been fully complied with and performed by Tenant. Upon the
occurrence of an Event of Default as set forth in Section 18 hereof by Tenant,
Landlord may, to the extent permitted by law and in addition to any other
remedies provided herein, enter upon the Premises and take possession of any and
all goods, wares, equipment, fixtures, furniture, improvements and other
personal property of Tenant situated in the Premises, without liability for
trespass or conversion, and sell the same at public or private sale, with or
without having such property at the sale, after giving Tenant reasonable notice
of the time and place of any public sale or of the time after which any private
sale is to be made, at which sale Landlord or Landlord’s assigns may purchase
unless otherwise prohibited by law. Unless otherwise provided by law, and
without intending to exclude any other manner of giving Tenant reasonable
notice, the requirement of reasonable notice shall be met if such notice is
given in the manner prescribed in this Lease at least ten (I 0) days before the
time of sale. Any sale made pursuant to the provisions of this Section 17 shall
be deemed to have been a public sale conducted in a commercially reasonable
manner if held in the Premises or where the property is located after the time,
place and method of sale and a general description of the types of property to
be sold have been advertised in a daily newspaper published in the county in
which the Building is located, for five (5) consecutive days before the date of
the sale. The proceeds from any such disposition, less any and all expenses
connected with the taking of possession, holding and selling of the property
(including reasonable attorneys’ fees) shall be applied as a credit against the
indebtedness secured by the security interest granted in this Section 17. Any
surplus shall be paid to Tenant or as otherwise required by law: Tenant shall
pay any deficiencies forthwith. Upon request of Landlord, Tenant agrees to
execute Uniform Commercial Code financing statements relating to the aforesaid
security interest.


Notwithstanding the foregoing, in the event that an Event of Default has not
occurred or is continuing at the time of Tenant’s request, Landlord shall
subordinate its landlord’s liens to a bona-fide third party lender upon terms
and conditions reasonably acceptable to Landlord and said lender.


18.  DEFAULTS.


A.     Each of the following acts or omissions of Tenant or occurrences shall
constitute an “Event of Default”:


(1)     Failure or refusal by Tenant to pay rental or other payments hereunder
within ten (10) days after receipt of written notice from Landlord.


(2)     Failure to perform or observe any covenant or condition of this Lease by
Tenant to be performed or observed upon the expiration of a period of thirty
(30) days following written notice to Tenant of such failure.


(3)     Tenant shall cease to conduct its business in the Premises or shall
vacate, abandon or desert any substantial portion of the Premises, whether or
not rent continues to be paid.


(4)     The filing or execution or occurrence of any one of the following: (i) a
petition in bankruptcy or other insolvency proceeding by or against Tenant, (ii)
petition or answer seeking relief under any provision of the Bankruptcy Act,
(iii) an assignment for the benefit of creditors or composition, (iv) a petition
or other proceeding by or against Tenant for the appointment of a trustee,
receiver or liquidator of Tenant or any of Tenant’s property, or (v) a
proceeding by any governmental authority for the dissolution or liquidation of
Tenant.


7

--------------------------------------------------------------------------------


(5)     Tenant’s leasehold interest hereunder shall be taken in execution or
other process of laws in any action against the Tenant.


B.     This Lease and the Term and estate hereby granted and the demise hereby
made are subject to the limitation that if and whenever any Event of Default
shall occur, Landlord may, at Landlord’s option, in addition to all other rights
and remedies given hereunder or by law or equity, do any one (1) or more of the
following without notice or demand, any such notice or demand being hereby
waived:


(1)     Terminate this Lease, in which event Tenant shall immediately surrender
possession of the Premises to Landlord.


(2)     Enter upon and take possession of the Premises and expel or remove
Tenant and any other occupant therefrom, with or without having terminated the
Lease.


(3)     Alter locks and other security devices at the Premises.


C.     Exercise by Landlord of any one (I) or more remedies hereunder granted or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises by Tenant, whether by agreement or by operation of law, it being
understood that such surrender can be effected only by the written agreement of
Landlord and Tenant. No such alteration of security devices and no removal or
other exercise of dominion by Landlord over the property of Tenant or others at
the Premises shall be deemed unauthorized or constitute a conversion, Tenant
hereby consenting, after any Event of Default, to the aforesaid exercise of
dominion over Tenant’s property within the Building. All claims for damages by
reason of such re-entry and/or possession and/or alteration of locks or other
security devices are hereby waived, as are all claims for damages by reason of
any distress warrant, forcible detainer proceedings, sequestration proceedings
or other legal process. Tenant agrees that any re-entry by Landlord may be
pursuant to judgment obtained in forcible detainer proceedings or other legal
proceedings or without the necessity for any legal proceedings, as Landlord may
elect, and Landlord shall not be liable in trespass or otherwise.


D.    In the event that Landlord elects to terminate this Lease by reason of an
Event of Default, then, notwithstanding such termination, Tenant shall be liable
for and shall pay to Landlord, at the address specified in Section l .B. hereof,
the sum of all rental and other indebtedness accrued to the date of such
termination, plus, as damages, an amount equal to the then present value of the
rental reserved hereunder for the remaining portion of the Term of this Lease
(had such Term not been terminated by Landlord prior to the expiration of the
Term of this Lease), less the then present value of the fair rental value of the
Premises for such period.


In the event that Landlord elects to terminate the Lease by reason of an Event
of Default, in lieu of exercising the rights of Landlord under the preceding
paragraph of this Section 18.D., Landlord may instead hold Tenant liable for all
rental and other indebtedness accrued to the date of such termination, plus such
rental and other indebtedness as would otherwise have been required to be paid
by Tenant to Landlord during the period following termination of the Term of
this Lease measured from the date of such termination by Landlord until the
expiration of the Term of this Lease (had Landlord not elected to terminate the
Lease on account of such Event of Default) diminished by any net sums thereafter
received by Landlord through reletting the Premises during said period (after
deducting expenses incurred by Landlord as provided in Section 18.F. hereof).
Actions to collect amounts due by Tenant provided for in this paragraph of this
Section 18.D. may be brought from time to time by Landlord during the aforesaid
period, on one (1) or more occasions, without the necessity of Landlord’s
waiting until the expiration of such period, and in no event shall Tenant be
entitled to any excess of rental (or rental plus other sums) obtained by
reletting over and above the rental provided for in this Lease.


E.     In the event that Landlord elects to repossess the Premises without
terminating this Lease, then Tenant shall be liable for and shall pay to
Landlord, at the address specified in Section 1.B. hereof, all rental and other
indebtedness accrued to the date of such repossession, plus rental required to
be paid by Tenant to Landlord during the remainder of the Term of this Lease
until the expiration of the Term of this Lease, diminished by any net sums
thereafter received by Landlord through reletting the Premises during said
period (after deducting expenses incurred by Landlord as provided in Section
18.F. hereof). In no event shall Tenant be entitled to any excess of any rental
obtained by reletting over and above the rental herein reserved. Actions to
collect amounts due by Tenant as provided in this Section 18.E. may be brought
from time to time, on one (1) or more occasions, without the necessity of
Landlord’s waiting until the expiration of the Term of this Lease.


F.     In case of an Event of Default, Tenant shall also be liable for and shall
pay to Landlord, at the address specified in Section J.B. hereof, in addition to
any sum provided to be paid above: (i) broker’s fees incurred by Landlord in
connection with reletting the whole or any part of the Premises, (ii) the cost
of removing and storing Tenant’s or other occupant’s property, (iii) the cost of
repairing, altering, remodeling or otherwise putting the Premises into condition
acceptable to a new tenant or tenants, and (iv) all reasonable expenses incurred
by Landlord in enforcing Landlord’s remedies, including reasonable attorneys’
fees. Past due rental and other past due payments shall bear interest from
maturity at the highest lawful rate per annum until paid.


G.     Tenant acknowledges that Landlord has entered into this Lease in reliance
upon, among other matters, Tenant’s agreement and continuing obligation to pay
all rental due throughout the Term. As a result, Tenant hereby knowingly and
voluntarily waives, after advice of competent counsel, any duty of Landlord (and
any affirmative defense based upon such duty) following any default to relet the
Premises or otherwise mitigate Landlord’s damages arising from such default. If
such waiver is not effective under then applicable law or Landlord otherwise
elects, at Landlord’s sole option, to attempt to relet all or any part of the
Premises, Tenant agrees that Landlord has no obligation to: (i) relet the
Premises prior to leasing any other space within the Building; (ii) relet the
Premises (A) at a rental rate or otherwise on terms below market, as then
determined by Landlord in its sole discretion; (B) to any entity not satisfying
Landlord’s then standard financial credit risk criteria; (C) for a use (1) not
consistent with Tenant’s use prior to default; (2) which would violate then
applicable law or any restrictive covenant or other lease affecting the
Building; (3) which would impose a greater burden upon the Building’s parking,
HVAC or other facilities; and/or (4) which would involve any use of hazardous
substances; (iii) divide the Premises, install new demising walls or otherwise
reconfigure the Premises to make same more marketable; (iv) pay any leasing or
other commissions arising from such reletting, unless Tenant unconditionally
delivers Landlord, in good and sufficient funds, the full amount thereof in
advance; (v) pay, and/or grant any allowance for, tenant finish or other costs
associated with any new lease, even though same may be amortized over the
applicable lease term, unless Tenant unconditionally delivers Landlord, in good
and sufficient funds, the full amount thereof in advance; and/or (vi) relet the
Premises, if to do so, Landlord would be required to alter other portions of the
Building, make ADA-type modifications or otherwise install or replace any
sprinkler, security, safety, HVAC or other Building operating systems. Tenant
further acknowledges that if Tenant, notwithstanding Tenant’s waiver above,
raises Landlord’s mitigation as an affirmative defense to a claim made by
Landlord prior to any actual reentry of the Premises by Landlord then, in such
event, Tenant will be deemed to have automatically waived, and released and
discharged Landlord from and against, any and all other claims and defenses to
the payment of rental.


H.     If Tenant should fail to make any payment or cure any default hereunder
within the time herein permitted, Landlord, without being under any obligation
to do so and without thereby waiving such default, may make such payment and/or
remedy such other default for the account of Tenant (and enter the Premises for
such purpose), and thereupon Tenant shall be obligated to, and hereby agrees to,
pay Landlord, upon demand, all costs, expenses and disbursements (including
reasonable attorneys’ fees) incurred by Landlord in taking such remedial action.


I.     In the event of any default by Landlord, Tenant’s exclusive remedy shall
be an action for damages (Tenant hereby waiving the benefit of any laws granting
Tenant a lien upon the property of Landlord and/or upon rental due Landlord),
but prior to any such action Tenant will give Landlord written notice specifying
such default with particularity, and Landlord shall thereupon have thirty (30)
days (plus such additional reasonable period as may be required in the exercise
by Landlord of due diligence) in which to cure any such default. Unless and
until Landlord fails to so cure any default after such notice, Tenant shall not
have any remedy or cause of action by reason thereof. All obligations of
Landlord hereunder will be construed as covenants, not conditions; and all such
obligations will be binding upon Landlord only during the period of Landlord’s
possession of the Building and not thereafter.


8

--------------------------------------------------------------------------------


J.      Landlord Default; Tenant Remedies. If Landlord fails to perform any of
Landlord’s obligations under this Lease, which failure continues for a period of
more than thirty (30) days after Tenant’s delivery of written notice to Landlord
specifying such failure, or if such failure is of a nature as to require more
than thirty (30) days for remedy and continues beyond the time reasonably
necessary to cure (and Landlord has not undertaken procedures to cure the
failure within such thirty (30) day period and diligently pursued such efforts
to complete such cure), Tenant may, in addition to any other remedy available at
law or in equity, at its option, upon written notice incur any reasonable
expense necessary to perform the obligation of Landlord specified in such notice
and invoice Landlord for the reasonable cost of such performance. If Landlord
fails to pay such reasonable costs within thirty (30) days following written
notice from Tenant, then Tenant shall have the right to deduct such expense from
the Rent, Additional Rent and other charges next becoming due. Tenant agrees to
give any first institutional mortgagee of the Building, which may by written
notice to Tenant so request, a duplicate notice of any notice of default to
Landlord and Tenant further agrees that such mortgagee shall thereafter have the
same simultaneous time to cure such default as provided Landlord hereunder.


The term “Landlord” shall mean only the owner, for the time being, of the
Building, and in the event of the transfer by such owner of its interest in the
Building, such owner shall thereupon be released and discharged from all
covenants and obligations of the Landlord thereafter accruing, but such
covenants and obligations shall be binding during the Term of this Lease upon
each new owner for the duration of such owner’s ownership.


19. NONWAIVER. Neither acceptance of rental or other payments by Landlord nor
failure by Landlord to complain of any action, nonaction or default of Tenant
shall constitute a waiver of any of Landlord’s rights hereunder. Waiver by
Landlord of any right for any default of Tenant shall not constitute a waiver of
any right for either a subsequent default of the same obligation or any other
default. Receipt by Landlord of Tenant’s keys to the Premises shall not
constitute an acceptance of surrender of the Premises.


20. HOLDING OVER. If Tenant should remain in possession of the Premises after
the expiration of the Term of this Lease, without the execution by Landlord and
Tenant of a new lease or an extension of this Lease, then Tenant shall be deemed
to be occupying the Premises on a month to month lease, subject to all the
covenants and obligations of this Lease and at a daily rental of 150% of the per
day rental provided for the last month of the Term of this Lease, computed on
the basis of a thirty (30) day month. The inclusion of the preceding sentence
shall not be construed as Landlord’s consent for Tenant to hold over. No holding
over by Tenant after the expiration of the Lease Term shall be construed to
extend the Lease term; and in the event of any unauthorized holding over, Tenant
shall indemnify, defendant and hold harmless Landlord from and against all
claims for damages (and reimburse Landlord upon demand for any sums paid in
settlement of any such claims) by any other Tenant or prospective Tenant to whom
Landlord may have leased all or part of the Premises effective before or after
the expiration of the Lease Term and by any broker claiming any commission or
fee in respect of any such lease or offer to lease. Tenant shall also pay
Landlord all of Landlord’s direct and consequential damages relating to Tenant’s
holdover. If any property not belonging to Landlord remains at the Premises
-after the expiration of the Term of this Lease, Tenant hereby authorizes
Landlord to make such disposition of such property as Landlord may desire
without liability for compensation or damages to Tenant in the event that such
property is the property of Tenant; and in the event that such property is the
property of someone other than Tenant, Tenant agrees to indemnify and hold
Landlord harmless from all suits, actions, liability, loss, damages and expenses
in connection with or incident to any removal, exercise or dominion over and/or
disposition of such property by Landlord.


21. COMMON AREA. The Common Area, as defined in Section l.N. hereof, shall be
subject to Landlord’s sole management and control and shall be operated and
maintained in such manner as Landlord in Landlord’s discretion shall determine.
Landlord reserves the right to change from time to time the dimensions and
location of the Common Area, to construct additional stories on the Building and
to place, construct or erect new structures or other improvements on any part of
the Land without the consent of Tenant. Tenant, and Tenant’s employees and
invitees shall have the nonexclusive right to use the Common Area as constituted
from time to time, such use to be in common with Landlord, other tenants of the
Building and other persons entitled to use the same, and subject to such
reasonable rules and regulations governing use as Landlord may from time to time
prescribe. Tenant shall not solicit business or display merchandise within the
Common Area, or distribute handbills therein, or take any action which would
interfere with the rights of other persons to use the Common Area. Landlord may
temporarily close any part of the Common Area for such periods of time as may be
necessary to prevent the public from obtaining prescriptive rights or to make
repairs or alterations.


22. RULES AND REGULATIONS. Tenant, and Tenant’s agents, employees and invitees
shall comply fully with all requirements of the rules and regulations of the
Building which are attached hereto as Exhibit C and made a part hereof Landlord
shall at all times have the right to change such rules and regulations or to
amend or supplement them in such manner as may be deemed advisable for the
safety, care and cleanliness of the Premises and the Building and for
preservation of good order therein, all of which rules and regulations, changes
and amendments shall be forwarded to Tenant and shall be carried out and
observed by Tenant. Tenant shall further be responsible for the compliance with
such rules and regulations by the employees, agents and invitees of Tenant.


23. TAXES. Tenant shall be liable for the timely payment of all taxes levied or
assessed against personal property, furniture or fixtures or equipment placed by
Tenant in the Premises. If any such taxes for which Tenant is liable are levied
or assessed against Landlord or Landlord’s property and if Landlord elects to
pay the same, or if the assessed value of Landlord’s property is increased by
inclusion of personal property, furniture or fixtures or equipment placed by
Tenant in the Premises, and Landlord elects to pay the taxes based on such
increase, Tenant shall pay to Landlord upon demand that part of such taxes for
which Tenant is liable hereunder.


24. INSURANCE. Tenant shall at its expense procure and maintain throughout the
Term the following insurance policies: (i) comprehensive general liability
insurance in amounts of not less than $1,000,000 each occurrence, $2,000,000
aggregate, insuring Tenant, Landlord and Landlord’s managing agent against all
liability for injury to or death of a person or persons or damage to property
arising from the use and occupancy of the Premises, (ii) worker’s compensation
insurance in no less than the minimum limits prescribed by statute, and (iii)
all-risk casualty insurance covering Tenant’s leasehold betterments and
improvements and Tenant’s furniture, fixtures, equipment and other personalty
within the Premises, with replacement value coverage. Tenant’s insurance shall
provide primary coverage to Landlord when any policy issued to Landlord provides
duplicate or similar coverage, and in such circumstance Landlord’s policy will
be excess over Tenant’s policy. Tenant shall obtain the necessary endorsements
to have Landlord named as an additional insured on Tenant’s policy. Tenant shall
furnish copies of such endorsements and certificates of such insurance
indicating Landlord as additional insured and such other evidence satisfactory
to Landlord of the maintenance of all insurance coverages required hereunder.
Tenant shall obtain a written obligation on the part of each insurer to notify
Landlord at least fifteen (15) days prior to modification or cancellation of
such insurance. In the event Tenant shall not have delivered to Landlord a
policy or certificate evidencing such insurance at least fifteen (15) days prior
to the Commencement Date and at least fifteen (15) days prior to the expiration
dates of each expiring policy, Landlord may obtain such insurance as Landlord
may reasonably require to protect Landlord’s interest. The cost for such
policies shall be paid by Tenant to Landlord as additional rental upon demand
plus an administrative charge as determined by Landlord. All such insurance
policies shall be in form, and issued by companies, reasonably satisfactory to
Landlord.


25. PERSONAL LIABILITY. The liability of Landlord to Tenant for any default by
Landlord under the terms of this Lease shall be limited to the proceeds of sale
on execution of the interest of Landlord in the Building and in the Land, and
neither Landlord, nor any party comprising Landlord, its partners, officers or
shareholders shall be personally liable for any deficiency. This clause shall
not be deemed to limit or deny any remedies which Tenant may have in the event
of default by Landlord hereunder which do not involve the personal liability of
Landlord.


9

--------------------------------------------------------------------------------


26. NOTICE. Any notice which may or shall be given under the terms of this Lease
shall be in writing and shall be either delivered by hand (including
commercially recognized messenger and express mail service) or sent by United
States Mail, registered or certified, return receipt requested, postage prepaid,
if for Landlord, to the Building office and at the address specified in Section
l.B. hereof, or if for Tenant, to the Premises or, if prior to the Commencement
Date, at the address specified in Section l.D. hereof, or at such other
addresses as either party may have theretofore specified by written notice
delivered in accordance herewith. Such address may be changed from time to time
by either party by giving notice as provided herein. Notice shall be deemed
given when delivered (if delivered by hand) or, whether actually received or
not, when postmarked (if sent by mail). If the term “Tenant” as used in this
Lease refers to more than one (1) person and/or entity, and notice given as
aforesaid to any one of such persons and/or entities shall be deemed to have
been duly given to Tenant.


27. LANDLORD’S MORTGAGEE. If the Building and/or Premises are at any time
subject to a ground lease, mortgage, deed of trust or other lien, then in any
instance in which Tenant gives notice to Landlord alleging default by Landlord
hereunder, Tenant will also simultaneously give a copy of such notice to each
Landlord’s Mortgagee (provided Landlord or Landlord’s Mortgagee shall have
advised Tenant of the name and address of Landlord’s Mortgagee) and each
Landlord’s Mortgagee shall have the right (but no obligation) to cure or remedy
such default during the period that is permitted to Landlord hereunder, plus an
additional period of thirty (30) days, then Tenant will accept such curative or
remedial action (if any) taken by Landlord’s Mortgagee with the same effect as
if such action had been taken by Landlord.


28. BROKERAGE. Tenant represents and warrants that it has dealt with no broker,
agent or other person in connection with this transaction and that no broker,
agent or other person brought about this transaction, other than Broker
specified in Section 1.P. hereof, and Tenant agrees to indemnify and hold
Landlord harmless from and against any claims by any other broker, agent or
other person claiming a commission or other form of compensation by virtue of
having dealt with Tenant with regard to this leasing transaction. The provisions
of this Section 28 shall survive the termination of this Lease.


29. PREPAID RENTAL: SECURITY DEPOSIT. Landlord hereby acknowledges receipt from
Tenant of the sum stated in Section 1.K. hereof to be applied to the first
accruing monthly installments of rental. Landlord further acknowledges receipt
from Tenant of a Security Deposit in the amount stated in Section l.L. hereof to
be held by Landlord as security for the performance by Tenant of Tenant’s
covenants and obligations under this Lease, it being expressly understood that
such deposit shall not be considered an advance payment of rental or a measure
of Landlord’s damages in case of default by Tenant. The Security Deposit shall
be held by Landlord without liability to Tenant for interest, and Landlord may
commingle such deposit with any other funds held by Landlord. If Tenant should
be late in the making of any payment of rental or other sum due under this
Lease, Tenant agrees that, upon request of Landlord, Tenant will increase
forthwith the amount of the Security Deposit to a sum double the existing amount
thereof. Upon the occurrence of any Event of Default, Landlord may, from time to
time, without prejudice to any other remedy, use such fund to the extent
necessary to make good any arrears of rental and any other damage, injury,
expense or liability caused to Landlord by such Event of Default. Following any
such application of the Security Deposit, Tenant shall pay to Landlord on demand
the amount so applied in order to restore the Security Deposit to the amount
thereof immediately prior to such application. If Tenant is not then in default
hereunder, any remaining balance of such deposit shall be returned by Landlord
to Tenant upon termination of this Lease; provided, however, Landlord shall have
the right to retain and expend such remaining balance for cleaning and repairing
the Premises if Tenant shall fail to deliver up the same at the expiration or
earlier termination of this Lease in the condition required by the provisions of
this Lease. If Landlord transfers Landlord’s interest in the Premises during the
Term of this Lease (including any renewal thereof), Landlord may assign the
Security Deposit to the transferee and thereafter shall have no further
liability for the return of the Security Deposit.


30. HAZARDOUS SUBSTANCES. Tenant shall not cause or permit any Hazardous
Substances to be brought upon, produced, stored, used, discharged or disposed of
in or near the Project unless Landlord has consented to such storage or use in
its sole discretion. “Hazardous Substances” include those hazardous substances
described in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Section 9601 et seq., the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. Section 6901 et seq., any
other applicable federal, state or local law, and the regulations adopted under
these laws.


31. ERISA AND UBTI RESTRICTIONS. Notwithstanding anything to the contrary
contained herein, including, without limitation, Section 24 above, no assignment
or subletting by Tenant, nor any other transfer or vesting of Tenant’s interest
hereunder (whether by merger, operation of law or otherwise), shall be permitted
if:


A.    Landlord, or any person designated by Landlord as having an interest
therein, directly or indirectly, controls, is controlled by, or is under common
control with (i) the proposed assignee, sublessee or successor-in-interest of
Tenant or (ii) any person which, directly or indirectly, controls, is controlled
by or is under common control with, the proposed assignee, sublessee or
successor-in-interest of Tenant;


B.     the proposed assignment or sublease (i) provides for a rental or other
payment for the leasing, use, occupancy or utilization of all or any portion  of
the Premises based, in whole or in part, on the income or profits derived by any
person from the property so leased, used, occupied or utilized other than an
amount based on a fixed percentage or percentages of gross receipts or sales or
(ii) does not provide that such assignee or subtenant shall not enter into any
lease, sublease, license, concession or other agreement for the use, occupancy
or utilization of all or any portion of the Premises which provides for a rental
or other payment for such use, occupancy or utilization based, in whole or in
part, on the income or profits derived by any person from the property so
leased, used, occupied or utilized other than an amount based on a fixed
percentage or percentages of gross receipts or sales; or


C.     in the reasonable opinion of Landlord and Landlord’s counsel, such
proposed assignment, subletting or other transfer or vesting of Tenant’s
interest hereunder (whether by merger, operation at law or otherwise) will (i)
cause a violation of the Employee Retirement Income Security Act of 1974 by
Landlord, or by any person which, directly or indirectly, controls, is
controlled by, or is under common control with, Landlord or any person who
controls Landlord or (ii) result or may in the future result in Landlord, or any
person which, directly or indirectly, has an interest in Landlord, receiving
“unrelated business taxable income” (as defined in the Internal Revenue Code).


10

--------------------------------------------------------------------------------


32.   DISCLAIMER. TENANT ACKNOWLEDGES AND AGREES THAT, EXCEPT TO THE EXTENT
SPECIFICALLY SET FORTH IN THIS LEASE, LANDLORD HAS NOT MADE, DOES NOT MAKE AND
SPECIFICALLY NEGATES AND DISCLAIMS (AND TENANT HAS NOT RELIED ON) ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTEES,
EXPRESS OR IMPLIED, OF ANY KIND OR CHARACTER WHATSOEVER CONCERNING OR WITH
RESPECT TO (I) THE VALUE, NATURE, QUALITY OR CONDITION (INCLUDING, WITHOUT
LIMITATION, THE ENVIRONMENTAL CONDITION) OF THE PREMISES; (II) THE SUITABILITY
OF THE PREMISES FOR ANY AND ALL ACTIVITIES AND USES WHICH TENANT MAY CONDUCT
THEREON; (III) THE COMPLIANCE OF THE PREMISES WITH ANY LAWS; (IV) THE
HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OF THE PREMISES; (V) THE MANNER OR QUALITY OF THE
CONSTRUCTION OR MATERIALS INCORPORATED INTO THE PREMISES; (VI) THE MANNER,
QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PREMISES; (VII) THE
LAWFULNESS, EITHER NOW OR IN THE FUTURE, OF THE USE OF THE PREMISES FOR THE
PERMITTED USE SET FORTH IN SECTION 1.M. OF THE DEFINITIONS AND BASIC PROVISIONS;
OR (VIII) ANY OTHER MATTER WITH RESPECT TO THE PREMISES, IT BEING AGREED THAT
ALL RISKS INCIDENT TO ALL OF THESE MATTERS ARE TO BE BORNE BY TENANT. TENANT
FURTHER ACKNOWLEDGES AND AGREES THAT TENANT HAS INSPECTED THE PREMISES AND
TENANT HAS RELIED AND SHALL RELY SOLELY ON ITS OWN INVESTIGATION OF THE PREMISES
AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY LANDLORD. TENANT
FURTHER ACKNOWLEDGES AND AGREES THAT ANY INFORMATION PROVIDED OR TO BE PROVIDED
BY OR ON BEHALF OF LANDLORD WITH RESPECT TO THE PREMISES, WAS OBTAINED FROM A
VARIETY OF SOURCES AND THAT LANDLORD HAS NOT MADE ANY INDEPENDENT INVESTIGATION
OR VERIFICATION OF SUCH INFORMATION AND MAKES NO REPRESENTATIONS AS TO THE
ACCURACY OR COMPLETENESS OF SUCH INFORMATION. TENANT FURTHER ACKNOWLEDGES AND
AGREES THAT, EXCEPT TO THE EXTENT SPECIFICALLY SET FORTH IN THIS LEASE, THE
LEASING OF THE PREMISES AS PROVIDED FOR HEREIN IS MADE ON AN “AS-IS”, “WHERE-IS”
CONDITION AND BASIS WITH ALL FAULTS. IN THE EVENT OF ANY DEFECT OR DEFICIENCY IN
ANY NATURE IN THE PREMISES, WHETHER PATENT OR LATENT, LANDLORD SHALL HAVE NO
RESPONSIBILITY OR LIABILITY WITH RESPECT THERETO (EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS LEASE) OR FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING
THEREFROM. TENANT AND ANYONE CLAIMING BY, THROUGH OR UNDER TENANT HEREBY FULLY
AND IRREVOCABLY RELEASE LANDLORD AND THE LANDLORD INDEMNIFIED PARTIES FROM ANY
AND ALL DAMAGE TO PROPERTY AND INJURY TO PERSONS AND ALL OTHER CLAIMS THAT IT
MAY NOW HAVE OR HEREAFTER ACQUIRE AGAINST THEM ARISING FROM OR RELATED TO ANY
CONSTRUCTION DEFECTS, ERRORS, OMISSIONS OR OTHER CONDITIONS NOW OR HEREAFTER
AFFECTING THE PREMISES, INCLUDING, BUT NOT LIMITED TO, ENVIRONMENTAL MATTERS AND
HAZARDOUS MATERIALS, EXCEPT TO THE EXTENT THAT LANDLORD HAS, PURSUANT TO THE
TERMS OF THIS LEASE, EXPRESSLY ASSUMED AN OBLIGATION WITH RESPECT TO SUCH
CONDITIONS. THIS RELEASE INCLUDES CLAIMS OF WHICH TENANT IS PRESENTLY UNAWARE OR
WHICH TENANT DOES NOT PRESENTLY SUSPECT TO EXIST IN ITS FAVOR WHICH, IF KNOWN BY
TENANT, WOULD MATERIALLY AFFECT TENANT’S RELEASE OF LANDLORD AND THE LANDLORD
INDEMNIFIED PARTIES.


33. RESERVED RIGHTS. Without limiting in any way Landlord’s right to promulgate
rules and regulations, Landlord shall have the following rights, exercisable
upon at least five (5) days’ written notice and without liability to Tenant for
damage or injury to property, persons or business and without effecting an
eviction, constructive or actual, or disturbance of Tenant’s use or possession
or giving rise to any claim for set off or abatement of rent:


A.     To change the Building’s and/or the Complex’s name, design or street
address.


B.     To approve, restrict, install, affix, maintain, and remove any and all
signs on the exterior and interior of the Building.


C.     To designate and approve, prior to installation, all types of window
shades, blinds, drapes, awnings, window ventilators and other similar equipment
and to control all internal lighting that may be visible from the exterior of
the Building.


D.     To retain at all times, and to use in appropriate instances, keys to all
doors within and to the Premises.


E.     To decorate and to make repairs, alterations, additions, changes or
improvements, whether structural or otherwise, in and about the Building, or any
part thereof, and for such purposes to enter upon the Premises and, during the
continuance of any such work, to temporarily close doors, entryways, public
space and corridors in the Building, to interrupt or temporarily suspend
Building services and facilities and to change the arrangement and location of
entrances or passageways, doors and doorways, corridors, elevators, stairs,
toilets or other public parts of the Building, all without abatement of rent or
affecting any of Tenant’s obligations hereunder, so long as the Premises are
reasonably accessible.


F.      To have and retain a paramount title to the Premises free and clear of
any act of Tenant purporting to burden or encumber them.


G.     To grant to anyone the exclusive right to conduct any business or render
any service in or to the Building, provided such exclusive right shall not
operate to exclude Tenant from the use expressly permitted herein.


H.     To approve the weight, size and location of safes and other heavy
equipment and articles in and about the Premises and the Building, and to
require all such items and furniture and similar items to be moved into and out
of the Building and the Premises only at such times and in such manner as
Landlord shall direct in writing. Movements of Tenant’s property into or out of
the Building and within the Building are entirely at the risk and responsibility
of Tenant, and Landlord reserves the right to require permits before allowing
any such property to be moved into or out of the Building.


I.      To have access for Landlord and other Tenants of the Building to any
mail chutes located on the Premises according to the rules of the United States
Postal Service.


J.      To take all such reasonable measures as Landlord may deem advisable for
the security of the Building and its occupants, including without limitation,
the closing of the Building after normal business hours and on Saturdays,
Sundays and holidays; subject, however, to Tenant’s right to admittance when the
Building is closed after normal business hours under such reasonable regulations
as Landlord may prescribe from time to time which may include, by way of example
but not of limitation, that persons entering or leaving the Building, whether or
not during normal business hours, identify themselves to a security officer by
registration or otherwise and that such persons establish their right to enter
or leave the Building.


34. MISCELLANEOUS.


A.     Provided Tenant complies with Tenant’s covenants, duties and obligations
hereunder, within any notice, grace or cure periods Tenant shall quietly have,
hold and enjoy the Premises subject to the terms and provisions of this Lease
without hindrance from Landlord or any person or entity claiming by, through or
under Landlord.


B.     In any circumstance where Landlord is permitted to enter upon the
Premises during the Term of this Lease, whether for the purpose of curing any
default of Tenant, repairing damage resulting from fire or other casualty or an
eminent domain taking or is otherwise permitted hereunder or by law to go upon
the Premises, no such entry shall constitute an eviction or disturbance of
Tenant’s use and possession of the Premises or a breach by Landlord of any of
Landlord’s obligations hereunder or render Landlord liable for damages for loss
of business or otherwise or entitle Tenant to be relieved from any of Tenant’s
obligations hereunder or grant Tenant any right of setoff or recoupment or other
remedy; and in connection with any such entry incident to performance of
repairs, replacements, maintenance or construction, all of the aforesaid
provisions shall be applicable notwithstanding that Landlord may elect to take
building materials in, to or upon the Premises that may be required or utilized
in connection with such entry by Landlord.


C.     Landlord may restrain or enjoin any breach or threatened breach of any
covenant, duty or obligation of Tenant herein contained without the necessity of
proving the inadequacy of any legal remedy or irreparable harm. The remedies of
Landlord hereunder shall be deemed cumulative, and no remedy of Landlord,
whether exercised by Landlord or not, shall be deemed to be in exclusion of any
other. Except as may be otherwise herein expressly provided, in all
circumstances under this Lease where prior consent or permission of one (l)
party (“first party”) is required before the other party (“second party”) is
authorized to take any particular type of action, the matter of whether to grant
such consent or permission shall be within the sole and exclusive judgment and
discretion of the first party; and it shall not constitute any nature of breach
by the first party hereunder or any defense to the performance of any covenant,
duty or obligation of the second party hereunder that the first party delayed or
withheld the granting of such consent or permission, whether or not the delay or
withholding of such consent or permission was prudent or reasonable or based on
good cause.


11

--------------------------------------------------------------------------------


D.     In all instances where Tenant is required to pay any sum or do any act at
a particular indicated time or within an indicated period, it is understood that
time is of the essence.


E      Except as otherwise set forth in this Lease to the contrary, the
obligation of Tenant to pay all rental and other sums hereunder provided to be
paid by Tenant and the obligation of Tenant to perform Tenant’s other covenants
and duties hereunder constitute independent, unconditional obligations to be
performed at all times provided for hereunder, save and except only when an
abatement thereof or reduction therein is hereinabove expressly provided for and
not otherwise. Tenant waives and relinquishes all rights which Tenant might have
to claim any nature of lien against or withhold, or deduct from or offset
against any rental and other sums provided hereunder to be paid Landlord by
Tenant. Tenant waives and relinquishes any right to assert, either as a claim or
as a defense, that Landlord is bound to perform or is liable for the
nonperformance of any implied covenant or implied duty of Landlord not expressly
herein set forth.


F.      Under no circumstances whatsoever shall Landlord ever be liable
hereunder for consequential damages or special damages.


G.     Landlord retains the exclusive right to create any additional
improvements to structural and/or mechanical systems, interior and exterior
walls and/or glass, which Landlord deems necessary without the prior consent of
Tenant.


R.     All monetary obligations of Landlord and Tenant (including, without
limitation, any monetary obligation of Landlord or Tenant for damages for any
breach of the respective covenants, duties or obligations of Landlord or Tenant
hereunder) are performable exclusively in the county in which the Building is
located.


L.     The laws of the State in which the Building is located shall govern the
interpretation, validity, performance and enforcement of this Lease.


J.     If any clause or provision of this Lease is or becomes illegal, invalid,
or unenforceable because of present or future laws or any rule or regulation of
any governmental body or entity, effective during the Term of this Lease, the
intention of the parties hereto is that the remaining parts of this Lease shall
not be affected thereby.


K.     IT IS MUTUALLY AGREED BY AND BETWEEN LANDLORD AND TENANT THAT THE
RESPECTIVE PARTIES HERETO SHALL AND THEY HEREBY DO WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE
OR OCCUPANCY OF THE PREMISES, AND ANY EMERGENCY STATUTORY OR ANY OTHER STATUTORY
REMEDY


L.      [Reserved]


M.     No receipt of money by Landlord from Tenant after the expiration of the
Term of this Lease, or after the service of any notice, or after the
commencement of any suit, or after final judgment for possession of the
Premises, shall reinstate, continue or extend the Term of this Lease or affect
any such notice, demand or suit or imply consent for any action for which
Landlord’s consent is required.


N.     Words of any gender used in this Lease shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires. The headings of the
Paragraphs of this Lease have been inserted for convenience only and are not to
be considered in any way in the construction or interpretation of this Lease.


O.     Tenant agrees that Tenant shall from time-to-time, within ten (10) days
of a request by Landlord and/or Landlord’s Mortgagee, execute and deliver to
Landlord a statement in recordable form certifying (i) that the Lease is
unmodified and in full force and effect (or, if there have been modifications,
that the same is in full force and effect as so modified), (ii) the dates to
which rental and other charges payable under this Lease have been paid, and
(iii) that Landlord is not in default hereunder (or, if Landlord is in default,
specifying the nature of such default). Tenant further agrees that Tenant shall
from time to time upon request by Landlord execute and deliver to Landlord an
instrument in recordable form acknowledging Tenant’s receipt of any notice of
assignment of this Lease by Landlord.


P.     In no event shall Tenant have the right to create or permit there to be
established any lien or encumbrance of any nature against the Premises or the
Building for any improvement or improvements by Tenant, and Tenant shall fully
pay the cost of any improvement or improvements made or contracted for by
Tenant. Any mechanic’s lien filed against the Premises or the Building for work
claimed to have been done, or materials claimed to have been furnished to
Tenant, shall be duly discharged by Tenant within twenty (20) days after the
filing of the lien.


Q.     Whenever a period of time is herein prescribed for action to be taken by
Landlord, Landlord shall not be liable or responsible for, and there shall be
excluded from the computation for any such period of time, any delays due to
strikes, riots, acts of God, shortages of labor or materials, war, governmental
laws, regulations or restrictions, or any other causes of any kind whatsoever
which are beyond the reasonable control of Landlord.


R.     This Lease shall not be recorded by either party without the consent of
the other.


S.     Nothing herein contained shall be deemed or construed by the parties
hereto, nor by any third party, as creating the relationship of principal and
agent, or of partnership or of joint venture between the parties hereto, it
being understood and agreed that neither the method of the computation of
rental, nor any other provision contained herein, nor any acts of the parties
hereto, shall be deemed to create any relationship between the parties hereto
other than the relationship of landlord and tenant.


T.     Whenever it is provided herein that a monetary sum shall be due to
Landlord together with interest at the highest lawful rate, if at such time
there shall be no highest rate prescribed by applicable law, interest shall be
due at the rate of six percent (6%) in excess of Prime Rate as defined in
Section 1.O. hereof.


U.     Tenant warrants that Tenant is, and shall remain throughout the Term of
this Lease, authorized to do business and in good standing in the State in which
the Building is located. Tenant agrees, upon request by Landlord, to furnish
Landlord satisfactory evidence of Tenant’s authority for entering into this
Lease.


12

--------------------------------------------------------------------------------


V.      In case it should be necessary or proper for Landlord to bring any
action under this Lease (including specifically, without limitation, for the
review of instruments evidencing a proposed assignment, subletting or other
transfer by Tenant submitted to Landlord for consent) or the enforcement of any
of Landlord’s rights hereunder, Tenant agrees to pay to Landlord reasonable
attorneys’ fees as may be awarded by a court of competent jurisdiction.


W.     In the event Tenant requests from Landlord the written consent of
Landlord to any proposed action for which this Lease requires such consent,
Landlord may require (in addition to the payment of reasonable attorney’s or
professional fees) the payment by Tenant of a fee representing the
administrative costs incurred by Landlord in processing such request, regardless
of whether such consent is granted. Such fee shall be payable by Tenant at the
time such request is made by Tenant.


X.     Submission of this Lease for examination does not constitute an offer,
right of first refusal, reservation of, or option for, the Premises or any other
premises in the Building. This Lease shall become effective only upon execution
and delivery by both Landlord and Tenant.


Y.     If Tenant is composed of more than one (I) person or entity, each person
and/or entity comprising Tenant shall be jointly and severally liable for the
performance of the obligations of Tenant under this Lease, including
specifically, without limitation, the payment of rental and all other sums
payable hereunder.


Z.     Any charges against Tenant by Landlord for services or for work done on
the Premises by order of Tenant, or otherwise accruing under this Lease, shall
be considered as rental due and shall be included in any lien for rental.


AA.    Tenant has no right to protest the real estate tax rate assessed against
the Project and/or the appraised value of the Project determined by any
appraisal review board or other taxing entity with authority to determine tax
rates and/or appraised values (each a “Taxing Authority”). Tenant hereby
knowingly, voluntarily and intentionally waives and releases any right, whether
created by law or otherwise, to (a) file or otherwise protest before any Taxing
Authority any such rate or value determination even though Landlord may elect
not to file any such protest; (b) receive, or otherwise require Landlord to
deliver, a copy of any reappraisal notice received by Landlord from any Taxing
Authority; and (c) appeal any order of a Taxing Authority which determines any
such protest. The foregoing waiver and release covers and includes any and all
rights, remedies and recourse of Tenant, now or at any time hereafter, under
Section 41.413 and Section 42.015 of the Texas Tax Code (as currently enacted or
hereafter modified) together with any other or further laws, rules or
regulations covering the subject matter thereof. Tenant acknowledges and agrees
that the foregoing waiver and release was bargained for by Landlord and Landlord
would not have agreed to enter into this Lease in the absence of this waiver and
release.


BB.    The parties acknowledge that the parties and their counsel have reviewed
and revised this Lease and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Lease or any exhibits or amendments
hereto.


CC.    Tenant represents and warrants to Landlord that neither Tenant nor any of
its affiliates, nor any of their respective partners, members, shareholders or
other equity owners, and none of their respective employees, officers,
directors, representatives or agents, is a person or entity with whom U.S.
persons or entities are restricted from doing business under regulations of the
Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action.


35. ENTIRE AGREEMENT AND BINDING EFFECT. This Lease and any contemporaneous work
letter, addenda or exhibits signed by the parties constitute the entire
agreement between Landlord and Tenant; no prior written or prior contemporaneous
oral promises or representations shall be binding. This Lease shall not be
amended, changed or extended except by written instrument signed by both parties
hereto. The provisions of this Lease shall be binding upon and inure to the
benefit of the heirs, personal representatives, successors and assigns of the
parties, but this provision shall in no way alter the restriction herein in
connection with assignment, subletting and other transfer by Tenant.


36. EXHIBITS AND ADDENDA. Exhibits A through F and any other exhibits, riders
and addenda attached hereto are incorporated herein and made a part of this
Lease for all purposes.


[Exhibits to Follow]


13

--------------------------------------------------------------------------------


EXHIBIT A


DIAGRAM OF PREMISES


[image00001.jpg]



--------------------------------------------------------------------------------


EXHIBIT B


LEGAL DESCRIPTION OF LAND


Pizza Inn Corporate Addn Blk 1 Lot lr-1


The Colony, Texas


Exhibit B - Page 1

--------------------------------------------------------------------------------


EXHIBIT C


RULES AND REGULATIONS


I.
Except as specifically provided for in this Lease, no sign, placard, picture,
advertisement, name or notice will be inscribed, displayed or printed or affixed
on or to any part of the outside or inside of the Building or the Premises
without the written consent of Landlord first having been obtained.



2.
Any directory of the Building provided by Landlord will be exclusively for the
display of the name and location of tenants in the Building, and Landlord
reserves the right to exclude any other names therefrom and may limit the number
of listings per tenant. Tenant will pay Landlord’s standard charge for Tenant’s
listing thereon and for any changes by Tenant.



3.
Tenant will not place anything or allow anything to be placed near the glass of
any window, door, partition or wall which may appear unsightly from outside the
Premises. No awnings or other projections will be attached to the outside walls
and roof of the Building without prior written consent of Landlord. No curtains,
blinds, shades or screens will be attached to or hung in or used in connection
with any window or door of the Premises without the prior consent of Landlord.



4.
“Normal Business Hours” for purposes of Landlord’s obligation to provide air
conditioning (both heating and cooling) will mean 7:00 a.m. to 6:00 p.m. Monday
through Friday and 8:00 a.m. to 1:00 p.m. on Saturday except for the following
holidays: New Year’s Day, Presidents’ Day, Memorial Day, Independence Day, Labor
Day, Columbus Day, Veterans’ Day, Thanksgiving and Christmas.



5.
The Premises will not be used for the manufacturing or storage of merchandise
except as such storage may be incidental to the use of the Premises for the
purposes permitted in this Lease. The Premises will not be used for lodging or
sleeping, or for any illegal purposes.



6.
The sidewalks, halls, passages, exits, entrances, elevators and stairways will
not be obstructed by any of the tenants or be used by them for any purpose other
than for ingress to and egress from their respective Premises. The halls,
passages, exits, entrances, elevators, stairways, terraces and roof are not for
the use of the general public, and Landlord will in all cases retain the right
to control and prevent access thereto by all persons whose presence, in the
judgment of Landlord, will be prejudicial to the safety, character, reputation
and interest of the Building and its tenants, provided that nothing herein
contained will be construed to prevent such access to persons with whom Tenant
normally deals in the ordinary course of business, unless such persons are
engaged in illegal activities. No tenant and no employee or invitee of any
tenant will go upon the roof of the Building.



7.
Except as expressly permitted in writing by Landlord, no additional locks or
bolts of any kind will be placed upon any of the doors or windows by Tenant, nor
will any changes be made to existing locks or the mechanisms thereof. Landlord
will furnish two (2) keys for each lock it installs on the Premises without
charge to Tenant. Landlord will make a reasonable charge for any additional keys
requested by Tenant, and Tenant will not duplicate or obtain keys from any other
source. Tenant will upon the termination of the Term of this Lease return to
Landlord all keys so issued. The Tenant will bear the cost for the replacing or
changing of any lock or locks due to any keys issued to Tenant being lost.



8.
The toilets and wash basins and other plumbing fixtures will not be used for any
purpose other than those for which they were constructed, and no sweepings,
rubbish, rags or foreign substances will be thrown therein.



9.
No furniture, freight or equipment of any kind will be brought into the Building
without the consent of Landlord, and all moving of the same into or out of the
Building will be done at such time and in such manner as Landlord will
designate. No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators except between
such hours and in such elevators that will be designated by Landlord. There will
not be used in any space or in the public areas of the Building, either by
Tenant or others, any hand trucks except those equipped with rubber tires and
side guards.



10.
No tenant will make or permit to be used any unseemly or disturbing noises, or
disturb or interfere with occupants of this or neighboring buildings or
Premises, whether by the use of any musical instrument, radio, phonograph,
unusual noise or in any other way. No Tenant will throw anything out of doors or
down the passage ways.



11.
Tenant will not use or keep in the Premises or the Building any kerosene,
gasoline, or any inflammable, combustible or explosive fluid, chemical or
substance or use any method of heating or air conditioning other than those
supplied or approved by Landlord.



12.
Tenant will see that the windows and doors of the Premises are closed and
securely locked before leaving the Building. No tenant will permit or suffer any
windows to be opened in the Premises while the air conditioning is in operation
except at the direction of Landlord. Tenant must observe strict care and caution
that all water faucets and other apparatus are entirely shut off before Tenant
and Tenant’s employees leave the Building. For any default or carelessness,
Tenant will make good all injuries sustained by all other tenants or occupants
of the Building or Landlord.



13.
Landlord reserves the right to exclude or expel from the Building any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who will in any manner do any act in violation of any of the
rules or regulations of the Building.



14.
The requirements of Tenant will be attended to only upon application at the
Building’s office. Employees of the Landlord will not perform any work or do
anything outside of their regular duties unless under special instructions from
Landlord, and no employees will admit any person (Tenant or otherwise) to any
office without specific instructions from Landlord.



15.
No tenant will disturb, solicit, or canvass any occupant of the Building, nor
will Tenant permit or cause others to do so, and Tenant will co-operate to
prevent same by others.



16.
No vending machine or machines of any description will be installed, maintained
or operated upon the Premises without the written consent of Landlord. Tenant
will not permit in the Premises any cooking or the use of apparatus for the
preparation of any food or beverages (except where the Landlord has approved the
installation of cooking facilities as part of the Tenant’s leasehold
improvements), nor the use of any electrical apparatus likely to cause an
overload of the electrical circuits.



Exhibit C - Page 1

--------------------------------------------------------------------------------


17.
All persons entering and leaving the Building at any time other than during
normal business hours will register in the books kept by Landlord at or near the
night entrance or entrances, and Landlord will have the right to prevent any
persons entering or leaving the Building unless provided with a key to the
premises to which such person seeks entrance, and a pass in a form to be
approved by Landlord and provided at Tenant’s expense. Any persons found in the
Building at such times without such keys or passes will be subject to the
surveillance of the employees and agents of Landlord. Landlord will be under no
responsibility for failure to enforce this rule.



18.
Tenant will not use any janitor closets or telephone or electrical closets for
anything other than their originally intended purposes. In the event Tenant
purchases privately owned communications equipment for which telephone closets
were not installed in connection with initial occupancy of Tenant, such
equipment will not be installed in existing telephone closets.



19.
Tenant’s right to have heavy furnishings, equipment, and files in the Premises
will be limited to items weighing less than the load-bearing limits of floors
within the Premises as established by Landlord. Heavy items must be placed in
locations approved in advance by Landlord. Upon written demand from Landlord,
Tenant will promptly remove from the Premises any items which, in the judgment
of Landlord, constitute a structural overload on floors within the Premises. If
Landlord approves the presence of a heavy item for which reinforcement of the
floor or other precautionary measures are necessary, Tenant will bear the entire
cost of such reinforcement or other precautionary measures. If the services of a
structural engineer are, in the judgment of Landlord, necessary to determine the
location for and/or precautionary measures to be taken in connection with any
heavy load, Landlord will engage such engineer, but the fees and expenses of
such engineer will be paid by Tenant upon demand.



20.
Tenant will not, without the prior written consent of Landlord, use the name or
any photograph, drawing or other likeness of the Building for any purpose other
than as the address of the business to be conducted by Tenant in the Premises,
nor will Tenant do or permit anything to be done in connection with Tenant’s
business or advertising which, in the reasonable judgment of Landlord, might
mislead the public as to any apparent connection or relationship between
Landlord, the Building and Tenant.



21.
Tenant, its invitees, and employees shall be allowed to smoke only in those
designated smoking areas outside the Building.



Exhibit C - Page 2

--------------------------------------------------------------------------------


EXHIBIT D


PARKING


Unreserved Parking Spaces.


Landlord hereby grants to Tenant and persons designated by Tenant a license to
the non-exclusive use of sixty (60) spaces in the parking lot (the “Lot”)
adjacent to the Building on a first come, first served basis, at no charge. The
spaces in the parking lot are collectively referred to herein as the “Spaces”.


The term of such license(s) will commence on the Commencement Date and will
continue until the earlier to occur of the expiration date under the Lease or
termination of the Lease or Tenant’s abandonment of the Premises.


Control of Parking.


Tenant shall at all times comply with all applicable ordinances, rules,
regulations, codes, laws, statutes and requirements of all federal, state,
county and municipal governmental bodies or their subdivisions respecting the
use of the Lot. Landlord reserves the right from time to time to adopt, modify
and enforce reasonable rules governing the use of the Lot, including any
key-card, sticker or other identification or entrance system, and hours of
operation. Landlord may refuse to permit any person who violates such rules to
park in the Lot, and any violation of the rules will subject the car to removal
from same.


Liability.


The spaces hereunder will be provided on an unreserved “first-come,
first-served” basis. Tenant acknowledges that Landlord has or may arrange for
the Lot to be operated by an independent contractor, not affiliated with
Landlord. In such event, Tenant acknowledges that Landlord will have no
liability for claims arising through acts or omissions of such independent
contractor. Landlord will have no liability whatsoever for any damage to
property or any other items located in the Lot, nor for any personal injuries or
death arising out of any use of the Lot, and in all events, Tenant agrees to
look first to its insurance carrier and to require that Tenant’s employees look
first to their respective insurance carriers for payment of any losses sustained
in connection with any use of the Lot. Tenant hereby waives on behalf of Tenants
insurance carriers all rights of subrogation against Landlord or Landlord’s
agents. Landlord reserves the right to assign specific spaces, and to reserve
spaces for visitors, small cars, handicapped persons and for other tenants,
guests of tenants or other parties, and Tenant and persons designated by Tenant
hereunder will not park in any such assigned or reserved spaces. Landlord also
reserves the right to close all or any portion of the Lot in order to make
repairs or perform maintenance services, or to alter, modify, restripe or
renovate the Lot, or if required by casualty, strike, condemnation, act of God,
governmental law or requirement or other reason beyond Landlord’s reasonable
control. If, for any other reason, Tenant or persons properly designated by
Tenant, are denied access to the Lot, and Tenant or such persons will have
complied with this Exhibit D, Landlord’s liability will be limited to parking
charges (excluding tickets for parking violations) incurred by Tenant or such
persons in utilizing alternative parking, which amount Landlord will pay upon
presentation of documentation supporting Tenants claims in connection therewith.


Default. Remedies.


If Tenant defaults under this Exhibit D, Landlord will have the right to remove
from the Lot any vehicles hereunder which are involved or are owned or driven by
parties involved in causing such default, without liability therefor whatsoever.
In addition, if Tenant defaults under this Exhibit D, Landlord will have the
right to cancel Tenant’s parking spaces (including Reserved Spaces) on ten (10)
days’ written notice. If Tenant defaults with respect to the same term or
condition under this Exhibit D, more than three (3) times during any twelve (12)
month period, the next default of such term or condition, will, at Landlord’s
election, constitute an incurable default of the parking arrangements. Such
cancellation right will be cumulative and in addition to any other rights or
remedies available to Landlord at law or equity, or provided under this Lease.


Exhibit D - Page 1

--------------------------------------------------------------------------------


EXHIBIT E


WORK LETTER


TENANT HEREBY ACCEPTS THE PREMISES IN THEIR AS IS, WHERE IS CONDITION, WITH NO
OBLIGATION OF LANDLORD TO RENOVATE OR IMPROVE THE PREMISES IN ANY WAY, NOR IS
LANDLORD OBLIGATED TO PAY FOR ANY SUCH RENOVATION OR REMODELING. TENANT
ACKNOWLEDGES AND AGREES THAT THE PREMISES IS BEING LEASED TO TENANT “AS IS”,
‘WHERE IS”, AND “WITH ALL FAULTS”, WITH TENANT ACCEPTING ALL FAULTS AND DEFECTS,
IF ANY, THEREIN; AND LANDLORD MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PREMISES, INCLUDING, WITHOUT LIMITATION,
LANDLORD MAKES NO, AND EXPRESSLY DISCLAIMS ANY, WARRANTY AS TO HABITABILITY,
FITNESS OR SUITABILITY OF THE PREMISES FOR A PARTICULAR PURPOSE, PROFITABILITY
OR OTHER TENANTS IN THE BUILDING, NOR AS TO THE ABSENCE OF ANY TOXIC OR
HAZARDOUS SUBSTANCES. TENANT FURTHER ACKNOWLEDGES AND AGREES THAT TENANT HAS
BEEN GIVEN THE OPPORTUNITY TO INSPECT THE PREMISES PRIOR TO EXECUTION OF THIS
LEASE.


Tenant Improvement Allowance:
Landlord shall provide Tenant with the above-mentioned Tenant Improvement
Allowance (in the amount of $300,000.00) to be applied towards all hard and soft
costs associated with work in the Premises. Tenant shall provide drawings to
Landlord prior to commencement of work for Landlord’s review, which shall not be
unreasonably withheld.
     
Tenant’s contractors shall perform the work, and Landlord shall reimburse Tenant
within twenty (20) days upon receipt of invoices.
     
Tenant’s access to such allowance shall expire on December 31, 2017.
   
Restoration:
Upon the expiration of the Term, Tenant shall restore the kitchen and non-office
standard portions to standard whitebox condition, unless otherwise noted by
Landlord. Such work shall be completed within 60 days of the expiration of the
Term.
   
Server Room:
Tenant shall have 24/7 access to the existing 2nd floor server room.





Exhibit E - Page 1

--------------------------------------------------------------------------------

